EXHIBIT 10.1


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is hereby made and entered
into as of April 28, 2017 (the “Effective Date”) by and between PAC ENCLAVE AT
VISTA RIDGE, LLC, a Delaware limited liability company (“Seller”), and STEADFAST
ASSET HOLDINGS, INC., a California corporation (“Purchaser”).
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
1.
PURCHASE AND SALE
1.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):
(a)    Land. That certain tract of land (the “Land”) located at 2701 MacArthur
Boulevard, Lewisville, Texas 75067, being more particularly described on
Exhibit “A” attached hereto and made a part hereof.
(b)    Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).
(c)    Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of‑way.
(d)    Improvements. All structures buildings and other improvements (the
“Improvements”) in and on the Land, consisting of a total of 300 rental
apartment units and related office(s) and amenities, collectively known as the
Enclave at Vista Ridge Apartments.
(e)    Leases. Seller’s interest as landlord under all leases or other occupancy
agreements set forth on Exhibit “L” and other leases or occupancy agreements
entered into after the Effective Date pursuant to the terms of this Agreement
(collectively, and including all amendments thereto, the “Space Leases”) of
space in the Property to which Seller or its management agent is a party (if
any), and all refundable tenant security deposits , pet deposits and other
deposits (collectively, the “Deposits”), if any, held by Seller on the Closing
Date (as defined in Section 6.1 of this Agreement).
(f)    Tangible Personal Property. All appliances, fixtures, equipment,
machinery, furniture, carpet, drapes and other personal property, if any, owned
by Seller and located on or about the Land and the Improvements or used in
connection with or arising out of the ownership, management or operation thereof
(the “Tangible Personal Property”), including, without limitation, those items
of personal property set forth on Exhibit “J” attached hereto.




{10610630;2}    

--------------------------------------------------------------------------------


 






(g)    Contracts. Seller’s interest (to the extent the same is assignable) under
the Contracts (as defined in Section 4.1.2 of this Agreement) to which Seller is
a party, if any, other than the Rejected Contracts (as defined hereinafter).
(h)    Intangible Property. All intangible property (the “Intangible Property”),
if any, owned by Seller and pertaining to the Land, the Improvements, or the
Tangible Personal Property, including, without limitation, any telephone and
facsimile numbers, trade names, logos, all plans, drawings, specifications,
surveys, engineering reports and other technical information with respect to the
Improvements, all warranties from third parties in connection with the
Improvements or Tangible Personal Property, and all licensee and permits held by
or on behalf of Seller in connection with the Land, Improvements and Tangible
Personal Property.
Included in the Property shall be any and all the foregoing items in which any
affiliate of Seller has any right, title or interest, to the extent the same is
used solely in connection with the Real Property or Improvements, unless
otherwise expressly agreed to by Purchaser; it being understood and agreed that
Seller shall cause such affiliate to convey the same to Purchaser at Closing.
1.2    Excluded Property. The following items shall be and hereby are excluded
from the property to be conveyed and/or transferred hereunder:
(a)    Insurance Policies and Proceeds. Seller’s interest under any and all
insurance policies held by or on behalf of Seller, and proceeds payable
thereunder, except as may be expressly set forth in Section 7.2 below.
(b)    Management Software. Seller’s management software program.
(c)    Utility Deposits. All utility and other similar deposits of Seller
relating to the Property, but not including the Deposits.
(d)    Bonus Payments. All upfront bonus payments paid or payable under the
Contracts.
(e)    Rebates. All rebates, credits, refunds and/or reimbursements that at any
time on or prior to the Closing Date are paid or payable in respect of the
ownership and/or operation of the Property.
(f)    Website. Any internet website and associated domain names maintained by
Seller and/or any affiliate of Seller, whether with respect to the Property or
otherwise.
(g)    Other.    All contracts between Seller and any law firm, accounting firm,
property manager or broker.




{10610630;2}     2



--------------------------------------------------------------------------------





2.
PURCHASE PRICE
2.1    Purchase Price. The purchase price (the “Purchase Price”) for the
Property shall be FORTY FOUR MILLION AND 00/100 DOLLARS ($44,000,000.00). The
balance of the Purchase Price, after calculating the adjustments, credits and
prorations as set forth in this Agreement, shall be paid by Purchaser to Seller
at the Closing (as defined in Section 6.1 below) by wire transfer of immediately
available funds to the Escrow Agent (as hereinafter defined) not later than 1
p.m. Eastern Daylight Time on the Pre-Closing Date (as hereinafter defined) in
accordance with wire transfer instructions to be provided by the Escrow Agent.
3.
EARNEST MONEY
3.1    Earnest Money. Purchaser shall deliver to Heritage Title Company of
Austin, Inc., as agent for First American Title Insurance Company or for
Fidelity National Title Company (“Escrow Agent” and “Title Company”), no later
than two (2) business days after the Effective Date, an earnest money deposit
(the “Deposit”) in the amount of FOUR HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($450,000.00). Within one (1) business day after the date of expiration of the
Inspection Period (as hereinafter defined), Purchaser shall pay an additional
earnest money deposit (the “Additional Deposit”) in the amount of FOUR HUNDRED
FIFTY THOUSAND AND 00/100 DOLLARS ($450,000.00) to Escrow Agent. The Deposit
and, if and when made, the Additional Deposit and all interest accrued thereon
is referred to herein as the “Earnest Money.” After the expiration of the
Inspection Period, all Earnest Money deposited with the Escrow Agent, including,
without limitation, the Additional Deposit, shall be non-refundable in all
events except in the event that Purchaser terminates this Agreement and is
entitled to a refund of the Earnest Money under any of the terms of this
Agreement. In the event the sale of the Property is consummated under this
Agreement, the Earnest Money shall be paid to Seller and applied as a credit
against the Purchase Price at Closing. At Purchaser’s discretion, Escrow Agent
shall place the Earnest Money in one or more government insured interest-bearing
accounts satisfactory to Seller and Purchaser (which shall have no penalty for
early withdrawal), and shall not commingle the Earnest Money with any funds of
Escrow Agent or any other person or entity. In the event of a termination of
this Agreement by either Seller or Purchaser for any reason other than pursuant
to Section 4.1.1 (upon which the Earnest Money shall be returned to Purchaser
within one (1) business Day), Escrow Agent is authorized to deliver the Earnest
Money to the party hereto entitled to same pursuant to the terms hereof on or
before the tenth (10th) business day following receipt by Escrow Agent and the
non-terminating party of written notice of such termination from the terminating
party, unless the other party hereto notifies Escrow Agent that it disputes the
right of the other party to receive the Earnest Money. In such event, Escrow
Agent may either disburse the Earnest Money in accordance with a jointly
executed instruction letter from Seller and Purchaser or, if no such instruction
letter is received within ten (10) business days after the Escrow Agent’s
receipt of the original letter identifying the dispute, interplead the Earnest
Money into a court of competent jurisdiction in the county in which the Earnest
Money has been deposited. All attorneys’ fees and costs and Escrow Agent’s costs
and expenses incurred in connection with such interpleader shall be assessed
against the party that is not awarded the Earnest Money, or if the Earnest Money
is distributed in part to both parties, then in the inverse proportion of such
distribution.


{10610630;2}     3

--------------------------------------------------------------------------------





4.
CONDITIONS TO CLOSING
4.1    Due Diligence Deliveries. To the extent not previously provided to the
Purchaser, Seller shall deliver to Purchaser copies of the due diligence items
set forth on Exhibit “B” attached hereto (collectively, the “Due Diligence
Items”) within three (3) days after the Effective Date. All documents and
materials will be provided in electronic form (e.g., by email, drop box or thumb
drive), except to the extent that doing so is impractical with respect to
specific limited materials (e.g., Space Leases and plans and specifications) due
to the size or number thereof, in which case the documents and materials will be
provided at the Property and available for copying by Purchaser.
4.1.1    Inspection Period. During the period commencing on the Effective Date
and expiring at 5:00 p.m. (in Atlanta, Georgia) on May 5, 2017 (the “Inspection
Period”), the following matters shall be conditions precedent to Purchaser’s
obligations under this Agreement:
(a)    Purchaser’s being satisfied in Purchaser’s sole discretion that the
Property is suitable for Purchaser’s intended uses; and
(b)    Purchaser’s being satisfied, in Purchaser’s sole discretion, with the
items delivered to Purchaser pursuant to Section 4.1 above.
In the event that Purchaser notifies Seller and Escrow Agent in writing on or
before the expiration of the Inspection Period that Purchaser elects to
terminate the transaction contemplated by this Agreement, for any or no reason,
then this Agreement shall terminate, whereupon the Deposit and any interest
earned with respect thereto shall be refunded to Purchaser, except for One
Hundred ($100.00) Dollars of the Deposit which shall be paid to Seller in
consideration of entering into this Agreement, and this Agreement shall be of no
further force or effect with Purchaser and Seller having no further rights,
obligation or liability hereunder except for such obligations which by their
terms expressly survive the termination of this Agreement (the “Surviving
Obligations”). In the event Purchaser does not deliver written notice
terminating the transaction contemplated by this Agreement on or before the
expiration of the Inspection Period, then the transaction contemplated by this
Agreement shall proceed and all Earnest Money shall be non-refundable in all
events except as otherwise provided in this Agreement.


{10610630;2}     4

--------------------------------------------------------------------------------





4.1.2    Contracts. Attached hereto as Exhibit “K” and incorporated herein is a
list of all service contracts, equipment leases and maintenance contracts
currently affecting the Property or the leasing, advertising, management,
operation, maintenance or repair thereof (including without limitation all
warranties and guarantees thereunder) other than the property management
agreement (collectively, the “Contracts”). Purchaser agrees to assume all of the
Contracts at Closing which are not Rejected Contracts (as hereinafter defined),
and Purchaser shall notify Seller in writing prior to the expiration of the
Inspection Period in the event Purchaser desires to have any of the Contracts
canceled by Seller at Closing (the “Rejected Contracts”). Seller hereby agrees
to send cancellation notices with respect to the Rejected Contracts not later
than the Closing Date so long as the Rejected Contracts, by their terms, are
terminable without payment of a fee or penalty (unless Purchaser agrees to pay
such fee or penalty on the Closing Date); failing which, Purchaser shall be
obligated to assume such Rejected Contracts at Closing. Seller shall cooperate
with Purchaser, both before and after the Closing Date, to obtain any approvals
or consents required to assign any Contracts to Purchaser, including, without
limitation, sending requests for such approvals or consents to the party or
parties whose consent or approval is required. If Seller fails to timely send
any such request for approval or consent, Purchaser may do so in Seller’s name.
Seller’s obligations under this Section 4.1.2 shall survive Closing for a period
of three (3) months. Notwithstanding anything in this Agreement to the contrary,
Purchaser shall have no obligation to assume any obligation under any Contract
for reimbursement of any amounts paid prior to the Closing Date upon termination
of said Contract, and, if Purchaser does assume such obligation, then Seller
shall indemnify Purchaser with respect thereto (except to the extent that such
termination is due to an affirmative act or omission of Purchaser resulting in a
default under said Contract).


{10610630;2}     5

--------------------------------------------------------------------------------





4.1.3    Title Commitment.
(a)    Seller shall convey good and indefeasible title to the Property to
Purchaser at Closing, subject only to the Permitted Encumbrances (as defined
below). During the Inspection Period, Purchaser shall request and obtain from
Title Company a commitment for a standard Owner's Policy of Title Insurance
issued by Title Company (the “Title Commitment”), insuring good and indefeasible
fee simple title to the Land, together with copies of all exceptions listed
therein. Purchaser shall have until five (5) business days prior to the
expiration of the Inspection Period to deliver to Seller written notice of
Purchaser’s objections to title (the “Title Objection Letter”). Prior to, or
concurrently with, notifying Seller of any objections to title, Purchaser shall
endeavor in good faith to cause the Title Company to modify and update the Title
Commitment to reflect its requested corrections and revisions. Seller shall have
the right, but not the obligation, to cure Purchaser’s objections to title;
subject, however, to Seller’s obligation to remove all Mortgages and Monetary
Liens (each as defined below) and items described in Section 4.1.3(b)(i) by
Closing, as further described in Section 4.1.3(b) below, whether or not
Purchaser objects thereto. Seller shall notify Purchaser in writing within three
(3) business days following Seller’s receipt of the Title Objection Letter
concerning which title objections, if any, Seller has agreed to cure. In the
event that Seller does not undertake to cure all of the objections in the Title
Objection Letter to Purchaser’s sole satisfaction (or does not timely respond to
the Title Objection Letter), then Purchaser shall have until the end of the
Inspection Period to either (i) waive any such title objection in writing and
proceed to Closing (in which event such waived title objection shall be deemed
to be Permitted Encumbrance), or (ii) terminate this Agreement, in which event
the Earnest Money shall be delivered to Purchaser upon written notice to Seller
and Escrow Agent, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. The term “Permitted Encumbrances” as used
herein includes: (i) all exceptions and other title matters shown on the Title
Commitment (as the same may be revised by the Title Company pursuant to the
process set forth in this Section 4.1.3(a) above and pursuant to any subsequent
updates thereof pursuant to Section 4.1.3(b) below, but expressly excluding any
title matters that Seller is obligated to remove pursuant to the provisions of
this Agreement or that Seller agrees to remove as part of the process described
in this Section 4.1.3(a); (ii) the rights and interests of parties claiming
under the Space Leases, as tenants only; and (iii) liens to secure taxes and
assessments not yet due and payable; provided that Permitted Encumbrances shall
not include (i) matters that Seller has either agreed to cure or is obligated to
cure as provided in this Section 4.1.3(a), and (ii) matters that are removed by
the Title Company from the Title Commitment prior to the expiration of the
Inspection Period or from any pro forma policy provided by the Title Company to
Purchaser or its counsel, or which the Title Company has otherwise agreed in
writing prior to the expiration of the Inspection Period to remove from the
Title Policy to be issued at the Closing.


{10610630;2}     6

--------------------------------------------------------------------------------





(b)    In the event that any update to the Title Commitment indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which are not shown in the initial Title Commitment
and that are unacceptable to Purchaser, in its sole discretion, Purchaser shall
within three (3) days after receipt of any such update to the Title Commitment
notify Seller in writing of its objection to any such Unacceptable Encumbrance
(the “Unacceptable Encumbrance Notice”). Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to take any steps or
bring any action or proceeding or otherwise to incur any expense whatsoever to
eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging (i) any Unacceptable Encumbrances that arise as a result
of Seller’s acts or omissions, (ii) any mortgages, deeds of trust or deeds to
secure debt that appear on the Title Commitment (the “Mortgages”), and (iii) all
mechanics, judgment, tax and other monetary liens and encumbrances of liquidated
amounts (excluding, however, current, non-delinquent taxes and assessments)
affecting the Property which were caused or created by, through or under Seller
(collectively, the “Monetary Liens”). In the event Seller is unable, unwilling
or for any reason fails to eliminate or modify all of the Unacceptable
Encumbrances to the sole satisfaction of Purchaser (other than the Unacceptable
Encumbrances, Mortgages, Monetary Liens and other items required to be removed
by Seller in accordance with the preceding sentence or previously agreed to be
removed in accordance with this Section 4.1.3, the failure of which shall be a
default by Seller entitling Purchaser to exercise its rights and remedies under
Section 8.1), Purchaser may terminate this Agreement by delivering notice
thereof in writing to Seller by the latest to occur of (x) the Closing Date,
(y) three (3) days after Seller’s written notice to Purchaser of Seller’s intent
to not cure one or more of such Unacceptable Encumbrances, or (z) ten (10) days
after the Unacceptable Encumbrance Notice, in the event Seller does not timely
respond thereto; provided, however, the Closing Date shall in no event be
extended to allow for the running of the time periods described in the aforesaid
clauses (y) and (z). Upon a termination of this Agreement pursuant to the
immediately preceding sentence, upon prior written notice to Seller and Escrow
Agent, the Earnest Money shall be delivered to Purchaser, and neither party
shall have any further obligation hereunder except for the Surviving
Obligations.
4.1.4    Survey. During the Inspection Period, Purchaser, at its sole expense,
may elect to obtain a current ALTA/ACSM Land Title Survey of the Property or an
update of any existing survey delivered by Seller to Purchaser pursuant to
Section 4.1 above (the “Survey”). Purchaser shall have until five (5) business
days prior to the expiration of the Inspection Period to deliver to Seller
written notice of Purchaser’s objections to the Survey (the “Survey Comment
Letter”). Seller shall have the right, but not the obligation, to address
Purchaser’s objections to the Survey. Seller shall notify Purchaser in writing
within three (3) business days following Seller’s receipt of the Survey Comment
Letter concerning which objections to the Survey, if any, Seller has agreed to
cure. In the event that Seller does not undertake to address all of the comments
in the Survey Comment Letter to Purchaser’s sole satisfaction (or does not
timely respond to the Survey Comment Letter), then Purchaser shall have until
the end of the Inspection Period to either (i) waive any such Survey objection
in writing and proceed to Closing (in which event such waived Survey objection
shall be deemed to be a Permitted Encumbrance), or (ii) terminate this
Agreement, in which event the Earnest Money shall be delivered to Purchaser upon
written notice to Seller and Escrow Agent, and neither party shall have any
further obligation hereunder except for the Surviving Obligations.
4.2    Inspection.
(a)    Prior to the Closing, Purchaser, at its sole risk and expense, may
conduct such tests and inspections of the Property as Purchaser deems
appropriate at reasonable times during regular business hours, subject to the
following limitations:


{10610630;2}     7

--------------------------------------------------------------------------------





(i)    such access shall be at reasonable times during regular business hours
and Purchaser shall use commercially reasonable efforts to avoid interference
with the operation of the Property or the rights of tenants;
(ii)    Purchaser shall coordinate with Seller and Seller’s property manager
prior to and during each visit to the Property by any Purchaser’s
Representatives (as hereinafter defined) and representatives of Seller may
accompany Purchaser’s Representatives during each such visit;
(iii)    Purchaser’s Representatives shall not contact any tenant without
Seller’s prior written consent (which consent may be given by e-mail) and Seller
or its designated representative shall have the right to be present (whether
telephonically or in person) during any conversations between Purchaser and any
tenant;
(iv)    Seller or its designated representative shall have the right to (i) be
present for any physical inspections or testing of the Property, and (ii)
pre-approve any invasive or destructive testing of the Property;
(v)    Prior to such time as any Purchaser’s Representatives enter the Property,
Purchaser shall provide to Seller certificates of insurance (including any
endorsements necessary to provide the coverage required by this paragraph) as
evidence of the following insurance policies covering the activities of
Purchaser and each Purchaser’s Representative: (i) commercial general liability
insurance (occurrence form) with limits of not less than $1,000,000 for each
occurrence and $2,000,000 general aggregate; (ii) worker’s compensation and
employer’s liability insurance with limits of not less than $1,000,000; and
(iii) commercial automobile liability coverage having a combined single limit of
$1,000,000 for each accident. Each commercial general liability policy and
automobile liability policy shall be endorsed to name the following entities as
additional insureds: Seller and Seller’s property manager. All referenced
policies shall be endorsed to provide a waiver of subrogation with respect to
Seller and all other entities to be named as additional insureds as set forth
hereinabove. All insurance carriers must be authorized to do business in the
State in which the Property is located and have a minimum A.M. Best rating of A-
VII or, if not rated by A.M. Best, have an equivalent rating by Moody’s, Fitch,
or Standard & Poor’s; and
(vi)    All due diligence shall be at Purchaser’s sole expense and shall be
conducted in accordance with applicable laws, including without limitation, laws
relating to worker safety and the proper disposal of discarded materials.
As used herein, “Purchaser’s Representatives” shall mean Purchaser and its
potential lenders and their respective officers, directors, employees, agents,
consultants, representatives and attorneys or any direct or indirect owner of
any beneficial interest in Purchaser who conduct due diligence or are otherwise
involved in the transaction.
(b)    Purchaser shall repair promptly any physical damage caused by its due
diligence and shall immediately return the Property to the condition existing
prior to Purchaser’s due diligence.


{10610630;2}     8

--------------------------------------------------------------------------------





(c)    Purchaser shall hold, and shall cause each of the other Purchaser’s
Representatives and prospective investors in Purchaser to hold, in strict
confidence and not disclose to any other person without the prior written
consent of Seller: (i) the terms of any letter of intent or term sheet
negotiated by the parties for the sale and purchase of the Property, (ii) any of
the information in respect of the Property delivered or made available to any
Purchaser’s Representatives, and (iii) the identity of any direct or indirect
owner of any beneficial interest in Seller. In the event this Agreement is
terminated, Purchaser shall promptly return to Seller or destroy all copies of
documents containing any of such information without retaining any copy thereof
or extract therefrom. Notwithstanding anything to the contrary hereinabove set
forth, Purchaser may disclose such information (x) on a need-to-know basis to
Purchaser’s Representatives, (y) as any governmental agency may require in order
to comply with applicable laws, court order, governmental order or any other
legal requirement of disclosure, and (z) to the extent that such information is
a matter of public record or becomes generally available to the public other
than as a result of the disclosure thereof by Purchaser. The provisions of this
Section 4.2(c) shall survive any termination of this Agreement.
(d)    Except in connection with (i) the preparation of a so-called “Phase I”
environmental report with respect to the Property, or (ii) obtaining a customary
zoning compliance letter from applicable governmental authorities with respect
to the Property (provided that the same may be obtained without an inspection of
the Property by any governmental authority), or (iii) ascertaining the existing
development rights or entitlements with respect to the Property, or (iv)
inquiries to and obtaining information from any taxing authority, police, or
fire department, Purchaser’s Representatives shall not contact any governmental
official or representative regarding the Property without Seller’s prior written
consent thereto, which consent shall not be unreasonably withheld, conditioned
or delayed. In addition, if Seller consents to any such governmental contact,
Seller shall be entitled to receive at least three (3) days prior written notice
of the intended contact and to have a representative present (whether
telephonically or in person) when any Purchaser’s Representatives has any such
contact with any governmental official or representative.
(e)    Purchaser shall cause all Purchaser’s Representatives to be aware of this
Agreement and the obligations of such parties hereunder.
(f)    Purchaser hereby agrees to indemnify, defend, and hold Seller and each of
the other Seller Parties (as hereinafter defined) free and harmless from and
against any and all conditions, losses, costs, damages, claims, liabilities,
expenses, demands or obligations, of any kind or nature whatsoever (including
reasonable attorneys’ fees, expenses and disbursements) (“Losses”) arising out
of or resulting from (i) the breach of the terms of Section 4.2(c), or (ii) the
entry on the Property and/or the conduct of any due diligence by any Purchaser’s
Representatives; provided, however, that Purchaser’s obligations under this
clause (a) shall not apply to any Losses arising out of or resulting from the
mere discovery of a pre-existing environmental or physical condition at the
Property so long as Purchaser’s Representatives do not exacerbate any such
pre-existing conditions or arising solely out of or resulting solely from the
gross negligence or willful misconduct of any of Seller Parties. The foregoing
indemnity shall survive any termination of this Agreement.
(g)    As used herein, the term “Seller Parties” shall mean and include,
collectively, (i) Seller; (ii) its counsel; (iii) Seller’s broker; (iv) Seller’s
property manager; (v) any direct or indirect owner of any beneficial interest in
Seller; (vi) any officer, director, employee, or agent of Seller, its counsel,
Seller’s broker, Seller’s property manager or any direct or indirect owner of
any beneficial interest in Seller; and (vii) any other entity or individual
affiliated or related in any way to any of the foregoing.


{10610630;2}     9

--------------------------------------------------------------------------------





(h)    Purchaser, for itself and all of the other Purchaser’s Representatives,
hereby waives and releases Seller and each of the Seller Parties from all claims
resulting directly or indirectly from access to, entrance upon, or inspection of
the Property by Purchaser’s Representatives, except to the extent caused solely
by the gross negligence or willful misconduct of Seller. The provisions of this
Section 4.2 shall survive the termination of this Agreement.
4.3    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller as follows, all of which shall be remade on the Closing Date
as a condition precedent to Seller’s obligation to close:
(a)    Purchaser is duly organized, validly existing and in good standing under
the laws of the State of its formation, Purchaser has the full right, power and
authority, without the joinder of any other person or entity, to enter into,
execute and deliver this Agreement and to perform all duties and obligations
imposed on Purchaser under this Agreement. This Agreement is a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms;
(b)    Neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of Purchaser’s assets is bound;
(c)    Both as of the Effective Date and the Closing Date, no bankruptcy,
insolvency, rearrangement or similar action involving the Purchaser, whether
voluntary or involuntary, is pending or, to Purchaser’s actual knowledge,
threatened, and Purchaser has never filed a voluntary petition in bankruptcy;
been adjudicated a bankrupt or insolvent or filed a petition or action seeking
any reorganization, arrangement, recapitalization, readjustment, liquidation,
dissolution or similar relief under any Federal bankruptcy act or any other
laws; sought or acquiesced in the appointment of any trustee, receiver or
liquidator of all or any substantial part of its assets, or made an assignment
for the benefit of creditors or admitted in writing its inability to pay its
debts generally as the same become due;
(d)    Purchaser is not now nor shall it be at any time prior to or at the
Closing be, an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) named in any executive orders or lists published by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) as
Persons with whom a United States citizen may not transact business or must
limit their interactions to types approved by OFAC;
(e)    Purchaser represents, warrants and covenants that it is not using the
assets of any (i) “employee benefit plan” (within the meaning of Section 3(3)
of  the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)),
(ii) “plan” (within the meaning of Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended (the “Code”)) or (iii) entity whose underlying assets
include “plan assets” by reason of a plan’s investment in such entity, to fund
its purchase of the Property under this Agreement.
Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing for a period of nine (9) months.


{10610630;2}     10

--------------------------------------------------------------------------------





4.4    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows, all of which shall be remade on the Closing Date as a
condition precedent to Purchaser’s obligation to close:
(i)    Seller is duly organized, validly existing and in good standing under the
laws of the State of its formation and is duly qualified and in good standing in
the State in which the Real Property is located. Seller has the full right,
power and authority, without the joinder of any other person or entity, to enter
into, execute and deliver this Agreement and to perform all duties and
obligations imposed on Seller under this Agreement, and neither the execution
nor the delivery of this Agreement, nor the consummation of the purchase and
sale contemplated hereby, nor the fulfillment of or compliance with the terms
and conditions of this Agreement conflict with or will result in the breach of
any of the terms, conditions, or provisions of any agreement or instrument to
which Seller is a party or by which Seller or any of Seller’s assets is bound.
This Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms;
(ii)     Except as disclosed to Purchaser on Schedule 4.4(ii), there is no
existing or pending litigation, arbitration or other legal or administrative
suit, action, proceeding or investigation of any kind affecting or involving
Seller or the Property other than routine dispossessory proceedings with respect
to tenants in default under Space Leases (all of which have been fully described
and disclosed to Purchaser in writing) and, to Seller’s actual knowledge, no
such matter has been threatened in writing;
(iii)     To Seller’s actual knowledge, Seller has not received any written (i)
notice, citation or other claim alleging violation of any applicable federal,
state or local laws or any governmental requirements, or any Permitted
Encumbrances, concerning the Property, which has not been fully remedied, with
written evidence of the acceptance or approval of such remedy having been
provided by the applicable governmental agency (and a copy thereof provided to
Purchaser), or (ii) notice from any insurance broker, agent or underwriter that
any noninsurable condition exists in, on or about the Real Property,
Improvements or any part thereof.
(iv)     No bankruptcy, insolvency, rearrangement or similar action involving
the Seller, whether voluntary or involuntary, is pending or, to Seller’s actual
knowledge, threatened, and Seller has never filed a voluntary petition in
bankruptcy; been adjudicated a bankrupt or insolvent or filed a petition or
action seeking any reorganization, arrangement, recapitalization, readjustment,
liquidation, dissolution or similar relief under any Federal bankruptcy act or
any other laws; sought or acquiesced in the appointment of any trustee, receiver
or liquidator of all or any substantial part of its properties, the Property,
personal property or any portion thereof, or made an assignment for the benefit
of creditors or admitted in writing its inability to pay its debts generally as
the same become due;
(v)    To Seller’s actual knowledge, Seller has not received any written notice
from any governmental authority regarding any change or proposed change to the
zoning classification of the Land, any threatened on contemplated condemnation
proceedings or proceedings to widen or realign any street or highway adjacent to
the Land or that otherwise affects or could reasonably affect the Land or the
Improvements;


{10610630;2}     11

--------------------------------------------------------------------------------





(vi)    Except as may be identified in any environmental reports delivered by
Seller to Purchaser as a part of the Due Diligence Items, to Seller’s actual
knowledge, Seller has not received any written notice that the Property is in
violation of any federal, state, or local laws, ordinances or regulations
applicable to the Property with respect to Hazardous Materials (as hereinafter
defined) or toxic substances. Except for the foregoing, Seller makes no
representations or warranties as to whether the Property contains asbestos,
radon or any hazardous materials or harmful or toxic substances, or pertaining
to the extent, location or nature of same, if any. Further, to the extent that
Seller has provided Purchaser information from any inspection, engineering or
environmental reports concerning asbestos, radon or any hazardous materials or
harmful or toxic substances, Seller makes no representations or warranties with
respect to the accuracy or completeness, methodology of preparation or otherwise
concerning the contents of such reports;
(vii)    The list of the Contracts attached hereto as Exhibit “K” is complete in
all material respects as of the date hereof, and there are no other service
contracts, equipment leases or maintenance contracts currently affecting the
Property or the leasing, advertising, management, operation, maintenance or
repair thereof other than the property management agreement, which Seller shall
cause to be terminated as of the Closing Date;
(viii)     To Seller’s actual knowledge, except for those tenants in possession
of the Property under written Space Leases for space in the Property, as shown
on the Rent Roll attached hereto as Exhibit “L” (the “Rent Roll”), there are no
parties in possession of, or claiming any possession to, any portion of the
Property, and the Rent Roll is true, correct and complete in all material
respects as of the date set forth therein. Seller has, and will have at Closing,
full authority to convey the Space Leases and all Deposits free and clear of all
liens, encumbrances, security interests and adverse claims of any kind or nature
whatsoever, other than liens, encumbrances and security interests that will be
terminated at or prior to Closing:
(ix)    Except as set forth on the Rent Roll or disclosed in the Due Diligence
Items delivered or made available to Purchaser, to Seller’s actual knowledge:
(a) the Space Leases are in full force and effect, have not been amended or
modified, and the full current rent is accruing thereunder, (b) no monthly rent
has been paid more than one (1) month in advance (except as otherwise expressly
permitted or required pursuant to the terms of the Space Lease), and (c) no
concession, moving or relocation allowance or credit, or other payment or credit
of any kind is presently owed, or will or could become due and payable, to any
tenant under the Space Leases;
(x)    Subject to normal additions and replacements in the ordinary course of
business of Seller, Seller is and will, on the Closing Date, be the owner of all
the Tangible Personal Property scheduled on Exhibit “J” used in connection with
the Property and has, and will have at Closing, full authority to convey the
same free and clear of all liens, encumbrances, security interests and adverse
claims of any kind or nature whatsoever, other than liens, encumbrances and
security interests that will be terminated at or prior to Closing;
(xi)    Seller is not a “foreign person”, as that term is defined in Section
1445 of the Internal Revenue Code of 1986, as amended; and


{10610630;2}     12

--------------------------------------------------------------------------------





(xii)    Seller is not now nor shall it be at any time prior to or at the
Closing an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) named in any executive orders or lists published by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) as
Persons with whom a United States citizen may not transact business or must
limit their interactions to types approved by OFAC.
For purposes of this Agreement, all references to “Seller’s actual knowledge”,
“the knowledge of Seller” or any similar reference shall be deemed to refer to
the current actual knowledge of Chad Johnson, the Group Vice President of
Preferred Residential Management, LLC, the current property manager of the
Property, without any special investigation or inquiry. All of Seller’s
foregoing representations and warranties expressly shall survive the Closing for
a period of nine (9) months (the “Limitation Period”). Notwithstanding anything
to the contrary contained in this Agreement, in the event that Purchaser or its
agents, employees, or representatives obtains knowledge prior to Closing that
any of Seller’s representations or warranties were untrue when made in any
material respect, then (i) Purchaser shall be deemed to have knowledge thereof
(herein, “Deemed Knowledge”), (ii) if Purchaser does not elect to exercise its
termination right as a result thereto as provided in this Agreement, then such
representation or warranty automatically and without further action shall be
deemed to be qualified by such Deemed Knowledge, and (iii) Purchaser’s sole and
exclusive remedy as a result thereof shall be to terminate this Agreement and
receive a refund of the Earnest Money (thereby waiving any and all rights and
remedies otherwise available to Purchaser with respect to such breach of which
Purchaser has Deemed Knowledge), unless such misrepresentation is due to a
change occurring after the Effective Date due to Seller’s (or its agents or
affiliates) acts, omissions or breach of this Agreement , which shall constitute
a default by Seller and Purchaser shall have the right to terminate and exercise
all rights and remedies under Section 8.1, and thereafter, Purchaser and Seller
shall have no further rights or obligations under this Agreement except for the
Surviving Obligations. If, notwithstanding that Purchaser has Deemed Knowledge
of any such matter, as aforesaid, Purchaser nevertheless elects to close the
transaction contemplated by this Agreement, then Purchaser shall be deemed to
have waived any and all rights and remedies otherwise available to Purchaser
with respect to such breach of which Purchaser has Deemed Knowledge, which
waiver expressly shall survive Closing. Seller’s liability for breach of any
covenant, indemnity, representation or warranty with respect to this Agreement
or any document executed by Seller (other than for prorations and costs under
Section 6.3 or Section 6.4) shall be limited to claims in excess of an aggregate
$10,000; provided, that if the aggregate of all such claims exceeds $10,000,
Seller shall be liable for the full amount of such claims up to the maximum
amount permitted pursuant to the immediately following sentence. Seller’s
maximum aggregate liability for all claims arising out of Seller’s
Representations and Warranties shall not exceed $500,000. Purchaser shall
provide written notice to Seller prior to the expiration of the Limitation
Period of any alleged breach of Seller’s Representations and Warranties and
shall allow Seller ten (10) business days within which to cure such breach, if
such breach is curable. If Seller fails to cure such breach after written notice
and within such cure period, Purchaser’s sole remedy shall be an action at law
for actual damages as a consequence thereof, which must be commenced, if at all,
within the Limitation Period; provided that if within the Limitation Period
Purchaser gives Seller written notice of such a breach and Seller notifies
Purchaser of Seller’s commencement of a cure, commences to cure and thereafter
terminates such cure effort, Purchaser shall have an additional time (up to
twenty (20) days to allow for Seller’s cure period to fully lapse and thereafter
take action) from the date of such termination within which to commence an
action at law for damages as a consequence of Seller’s failure to cure. The
Limitation Period referred to herein shall apply to known as well as unknown
breaches of Seller’s Warranties. Purchaser specifically acknowledges that such
termination of liability represents a material element of the consideration to
Seller.


{10610630;2}     13

--------------------------------------------------------------------------------







5.
COVENANTS OF SELLER


5.1    Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Improvements in the
normal course of business substantially in accordance with Seller's practices
immediately prior to the Effective Date with respect to the Property, normal
wear and tear excepted, including, without limitation, maintenance of
substantially the same advertising and marketing programs for the Property in
effect as of the Effective Date.


5.2    Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.1 and which shall be
cancellable on thirty (30) days written notice and without payment of any fee or
penalty.


5.3    Leasing of Property. From the expiration of the Inspection Period through
and including the Closing Date, Seller agrees not to enter into any new leases,
or amend, terminate or accept the surrender of any existing tenancies, without
the prior consent of Purchaser, provided, however, that any Space Leases that
are either renewed on a month-to-month basis or are consistent with the current
leasing practices of Seller as of the Effective Date, including, without
limitation, current rental rates and concessions as of the Effective Date, shall
be deemed to be automatically approved by Purchaser. Under no circumstance may
Seller enter into any new Space Lease for a term of less than 6 months or more
than 15 months. On the Closing Date, all apartment units at the Property which
have become vacant more than five (5) business days prior to the Closing Date
shall be in a rent-ready condition. An apartment unit shall be “rent-ready” if
its condition is consistent with the condition of units currently being marketed
to and accepted for rental by tenants at the Property. If an apartment unit is
vacated more than five (5) business days prior to the Closing Date and is not in
a rent-ready condition at Closing, Purchaser shall be entitled to a credit of
Seven Hundred Fifty and No/100 Dollars ($750.00) for each such unit at Closing.


5.4    Insurance. From the Effective Date through and including the Closing
Date, Seller agrees to keep the Property insured under its current policies
against fire and other hazards covered by extended coverage endorsement and
commercial general liability insurance against claims for bodily injury, death
and property damage occurring in, on or about the Property, and to pay all
premiums for such insurance prior to the applicable due dates.


5.5    Tangible Personal Property. Seller shall not remove any of the Tangible
Personal Property which cost, in the aggregate, in excess of $500.00 except as
may be required for necessary repair or replacement (provided that any
replacement shall be of equal quality as existed at the time of removal) and, in
the case of supplies, except for those items consumed in the ordinary course of
business.


5.6    Leasing Commissions. As of the Closing Date, there shall be no leasing
commissions payable by the “landlord” or “lessor” under any Space Lease, except
as set forth on the Rent Roll or disclosed in the Due Diligence Items delivered
or made available to Purchaser. All such leasing commissions shall be paid by
Seller and any agreements relating to such leasing commissions shall be
terminated by Seller at or prior to Closing.




{10610630;2}     14

--------------------------------------------------------------------------------





5.7    Encumbering the Property. From and after the Effective Date hereof, and
until the Closing, or the earlier termination of this Agreement, Seller shall
not sell, assign or create any right, title or interest whatsoever in and to the
Property other than the Space Leases as addressed above, create or permit to
exist any lien, easement, encumbrance or charge thereon without Purchaser’s
prior written consent. Seller shall pay in a timely fashion all proper bills for
labor or services for work performed for or on behalf of Seller with respect to
the Property and obtain lien waivers for any lienable work.


5.8    Updated Information. Seller shall promptly (i) give written notice to
Purchaser after Seller obtains any information indicating that any Hazardous
Materials may be present or any release or threatened release of Hazardous
Materials may have occurred in, on or under the Property (or any nearby real
property which could migrate to the Property) or that any violation of any
Environmental Laws may have occurred at the Property, (ii) furnish to Purchaser
copies of all written communications received by Seller from any person or given
by Seller to any person concerning any past or present release or threatened
release of any Hazardous Materials in, on or under the Property (or any nearby
real property which could migrate to the Property) or any past or present
violation of any Environmental Laws at the Property, (iii) notify Purchaser in
writing of any litigation, arbitration, condemnation or administrative hearing
before any court or governmental agency concerning Seller or the Property that
is instituted after the Effective Date, other than eviction or unlawful detainer
actions that will be completed prior to Closing, and (iv) if required by
Purchaser’s lender or in connection with Purchaser’s applicable committee
approval, provide an updated Rent Roll within two (2) business days after
Seller’s receipt of written request by Purchaser.


5.9    Proration Information. On or before three (3) days prior to the Closing
Date, Seller shall provide to Purchaser all proration information through the
Closing Date in accordance with Section 6.3.




6.
CLOSING
6.1    Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall be held through an escrow at the offices of the Escrow Agent,
located at the address set forth in Section 9.1 hereof, on the May 18, 2017 (the
“Closing Date”). Purchaser shall have the right to extend the Closing Date for
one (1) period of up to twelve (12) days by delivering to Seller and Title
Company notice of Purchaser’s election to extend and by depositing with Title
Company an additional earnest money deposit (the “Extension Deposit”) in the
amount of TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($200,000.00), such notice and
Extension Deposit to be delivered on or before five (5) days prior to the
Closing Date; provided, however, the Closing Date, as it may be extended, shall
in no event be later than May 30, 2017. The Extension Deposit shall, when
deposited, become part of the Earnest Money in all respects. Purchaser
acknowledges that Seller shall defease its existing financing secured by the
Property and agrees to cause a wire transfer of the Purchase Price (as adjusted
hereunder) in immediately available funds to the account of the Escrow Agent for
the benefit of Seller on or before not later than 1 p.m. Eastern Daylight Time
on the day immediately preceding the Closing Date (the “Pre-Closing Date”) in
accordance with wire transfer instructions to be provided by the Escrow Agent,
it being agreed that the transaction shall be not be deemed consummated until
the parties authorize Closing on the actual Closing Date. Purchaser shall
receive a credit toward the Purchase Price equal to one (1) day of interest at
four percent (4%) per annum on the Purchase Price.
6.2    Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Space Leases, as
set forth on the Rent Roll delivered at Closing and the Permitted Encumbrances.


{10610630;2}     15

--------------------------------------------------------------------------------





6.3    Proration. The following items shall be prorated at Closing: (i)
collected rents, other collected amounts payable by the tenants under the Space
Leases, and all other collected income with respect to the Property for the
month in which the Closing occurs, (ii) real estate and personal property taxes
and other assessments with respect to the Property for the year in which the
Closing occurs, and (iii) all operating expenses relating to the operation of
the Property other than amounts under Rejected Contracts or under the property
management agreement and other items not customarily prorated in similar
transactions, with Purchaser receiving the benefits and burdens of ownership on
the Closing Date. If permitted by the applicable utility providers, utilities
shall be canceled by Seller and reestablished in Purchaser’s name on the Closing
Date; otherwise, utilities shall be prorated between Seller and Purchaser at
Closing, with such proration to be readjusted at such time as final utility
bills become available. Any amounts unpaid under the Contracts which Purchaser
elects or is obligated to assume at Closing shall be prorated between Seller and
Purchaser at Closing. If accurate allocations cannot be made at Closing because
current bills are not obtainable, Seller and Purchaser shall allocate such
income or expenses at Closing on the best available information, subject to
adjustment upon receipt of the final bill or other evidence of the applicable
income or expense. The obligations of the parties under this Section 6.3 with
respect to operating expenses relating to the ownership and operation of the
Property shall survive for a period of ninety (90) days after the Closing Date.
(a)    Subsequent to the Closing, if any previously delinquent rents and other
income are received by Purchaser, all such amounts shall be applied in the
following order: (i) first to rent due for the month or months following the
month in which Closing occurs to keep rent current, (ii) next, to delinquent
rent due for the month in which Closing occurs, and (iii) third, to delinquent
rent due for the period prior to the month in which Closing occurs, with any
excess retained by Purchaser to apply to future payments. Any such rentals due
to Seller shall be paid by Purchaser to Seller within thirty (30) days following
Purchaser’s receipt thereof. If, subsequent to the Closing, any such rents and
other income payable to Purchaser, as provided above, are received by Seller,
Seller shall remit Purchaser’s prorata share thereof, calculated as aforesaid,
to Purchaser no later than thirty (30) days after Seller’s receipt. The
obligations of the parties under this Section 6.3(a) shall survive for a period
of ninety (90) days after the Closing Date.
(b)    If the Closing shall occur before the tax rate or the assessed valuation
of the Property is fixed for the then current year, the apportionment of taxes
shall be based on the most current and accurate billing information available.
Should such proration not be based on the actual amount of the taxes for the
period in question and should such proration prove to be inaccurate upon receipt
of the actual bills for the Property, then, to the extent such amount exceeds
One Thousand and No/100 Dollars ($1,000.00), either Seller or Purchaser may
demand on or before December 31, 2017 a payment from the other party correcting
such malapportionment, except in the case of real estate taxes which at the
expiration of such period are subject to appeal. Claims with respect to the
adjustment which are subject to the appeal of real estate taxes will be valid if
made on or before the date that is sixty (60) days after a final order or
resolution shall have been issued in such appeal. Both parties shall use good
faith efforts to resolve any disputed claims promptly. Seller hereby covenants
and agrees that Seller will institute an appeal of the 2017 tax assessment, with
any refund to be prorated as provided herein after deduction of the costs
thereof. The obligations under the immediately preceding sentence shall survive
for a period of one year.
(c)    Seller shall be entitled to receive refunds for any and all deposits
which Seller has made with utility companies, and Purchaser shall replace such
deposits at Closing.


{10610630;2}     16

--------------------------------------------------------------------------------





(d)    Notwithstanding the terms of subsection (a) above, RUBS (as hereinafter
defined), shall not be treated as rents. Rather, within ninety (90) days after
the Closing Date, all reimbursable utility bills for utility charges incurred by
Seller and reimbursable to Seller from the tenants under the Space Leases for
periods prior to Closing (“RUBS”), if received by Purchaser, shall be remitted
to Seller. Thereafter, Purchaser shall have no obligation to remit RUBS income
to Seller. The obligations of the parties under this Section 6.3(d) shall
survive for a period of ninety (90) days after the Closing Date.
The agreements of Seller and Purchaser set forth in this Section 6.3 shall
survive the Closing as specified in this Section 6.3.
6.4    Closing Costs. Purchaser shall pay, on the Closing Date, (a) one-half of
any escrow fees of the Escrow Agent, (b) all fees, costs and charges of the
Title Company (including, without limitation, the costs of any endorsements to
the Title Policy) except for the Title Commitment and the base title insurance
premium for the issuance of the Title Policy, as well as all title insurance
costs relating to any mortgagee’s policy of title insurance, (c) the fees of
Purchaser’s counsel, (f) all costs relating to the Survey, if any, (g) any
recording or filing fees necessary to record the Deed (as hereinafter defined),
and (h) any other expenses incurred by Purchaser, or its consultants or
representatives in inspecting and evaluating the Property or closing this
transaction. Seller shall pay, on the Closing Date, (i) all state and municipal
transfer taxes related to the conveyance of title to the Property, (ii) any
recording or filing fees necessary to remove any Unacceptable Encumbrances,
Mortgages or Monetary Liens which Seller is obligated to remove under the terms
of this Agreement, (iii) the costs of the Title Commitment and the base title
insurance premium for the issuance of the Title Policy, (iv) one-half of any
escrow fees of the Escrow Agent, (v) the fees of Seller’s counsel, and (vi) any
commission due Agent (as hereinafter defined).
6.5    Seller’s Obligations at the Closing. At the Closing, Seller shall deliver
to Purchaser the following:
(a)    Deed. A Special Warranty Deed (the “Deed”) conveying the Land and
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“C”.
(b)    Bill of Sale. A Bill of Sale (the “Bill of Sale”) conveying the Tangible
Personal Property and Intangible Property to Purchaser, in the form attached to
this Agreement as Exhibit “D”.
(c)     Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.
(d)    Foreign Person. An affidavit certifying that Seller is not a “foreign
person,” as defined in the federal Foreign Investment in Real Property Tax Act
of 1980, and the 1984 Tax Reform Act, as amended, in the form attached to this
Agreement as Exhibit “E”.
(e)    Leases. The originals, or copies should originals not be available, of
all of the Space Leases to which Seller is a party, if any, and together with
all keys in Seller’s possession.
(f)    Contracts. Originals, or copies should originals not be available, of all
of the Contracts other than the Rejected Contracts.


{10610630;2}     17

--------------------------------------------------------------------------------





(g)    Affidavit. An owner’s affidavit, in the form attached to this Agreement
as Exhibit “F”, concerning mechanics’ liens, parties in possession and similar
matters.
(h)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to by Seller, as may be required of Seller by
law in connection with the conveyance of the Property to Purchaser.
(i)    Security Deposits. All Deposits under Space Leases together with any and
all interest accrued thereon.
(j)    Sellers’ Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Seller indicating that all of
Seller’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made, in the form attached to this
Agreement as Exhibit “G”.
(k)    Revised Rent Roll. An updated Rent Roll for the Property printed as of
the business day immediately prior to the Closing Date certified to be true,
correct and complete in all material respects and stating the amount of all of
the Deposits held by Seller under each Space Lease.
(l)    Keys. All keys to the Property, labeled for identification.
(m)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
(n)    To the extent in Seller’s possession or reasonable control, originals of
the Due Diligence Items.
6.6    Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Seller the following:
(a)    Purchase Price. The Purchase Price, payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent
for the benefit of Seller in accordance with the terms of Section 6.1.
(b)    Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.
(c)    Purchaser’s Certificate. A duly executed and acknowledged certificate
executed by an authorized representative of Purchaser indicating that all of
Purchaser’s representations and warranties made in this Agreement are true and
correct as of the Closing Date as if then made, in the form attached to this
Agreement as Exhibit “M”.
(d)    Other Documents. Such other documents as may be reasonably requested by
Title Company to effect the Closing of the transaction contemplated by this
Agreement.
6.7    Documents to be Executed by Seller and Purchaser. At the Closing, Seller
and Purchaser shall also execute and deliver the following:


{10610630;2}     18

--------------------------------------------------------------------------------





(a)    Tenant Notices. Signed statements or notices to all tenants of the
Property notifying such tenants that the Property has been transferred to
Purchaser and that Purchaser is responsible for Deposits returnable under the
Space Leases and notifying such tenants of the new address where tenants are to
make rental payments after the Closing, in the form attached to this Agreement
as Exhibit “H”.
(b)    Assignment and Assumption of Personal Property, Leases and Service
Contracts. An “Assignment and Assumption of Personal Property, Leases and
Service Contracts” (the “Assignment”) in the form attached to this Agreement as
Exhibit “I”, for the Property.
(c)    Settlement Statements. Separate Seller and Purchaser settlement
statements, each in conformity with the terms of this Agreement and otherwise in
form acceptable to Seller and Purchaser, as applicable.
(d)    Transfer Tax and Withholding Tax Declarations. All such tax, transfer and
other declarations and returns, and withholding affidavits and information
returns, duly executed and sworn to, as may be required by law in connection
with the conveyance of the Property to Purchaser.
7.
RISK OF LOSS
7.1    Condemnation. If, prior to the Closing, action is initiated to take the
Land or Improvements, or part thereof, by eminent domain proceedings or by deed
in lieu thereof (each a “Taking”), which Taking will (i) cause the Property to
no longer comply with zoning requirements affecting the Property, (ii) affect
the Property’s access to a publicly-dedicated and maintained right-of-way for
vehicular and pedestrian access or affect parking at the Property, (iii) have a
material adverse effect on the continued operation of the Property, or (iv) be
in excess of $500,000.00, then Purchaser may either at or prior to Closing, by
written notice to Seller, elect to either (a) terminate this Agreement, in which
event the Earnest Money shall be delivered to Purchaser, and neither party shall
have any further rights or obligations hereunder except for the Surviving
Obligations, or (b) consummate the Closing, in which latter event (or in the
event that Purchaser is not entitled to terminate as a result of such Taking)
the entire award of the condemning authority applicable to the Property shall be
assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price. Seller shall provide prompt written notice to Purchaser of a
Taking affecting the Property.
7.2    Casualty. If the Improvements, or any part thereof, suffers any damage
equal to or in excess of $500,000 prior to the Closing from fire or other
casualty, Purchaser may either at or prior to Closing, by written notice to
Seller, elect to either (a) terminate this Agreement, in which event the Earnest
Money shall be delivered to Purchaser, and neither party shall have any further
right or obligation hereunder, other than the Surviving Obligations, or
(b) consummate the Closing, in which latter event (or in the event that
Purchaser is not entitled to terminate as a result of such casualty under the
following sentence) Purchaser shall receive at the Closing (w) a credit against
the cash balance of the Purchase Price payable at Closing to the extent of
payments received by or on behalf of Seller prior to the Closing Date under any
applicable insurance policy or policies in effect with respect to the Property,
(x) an assignment of Seller's rights to any payments which may be payable
subsequent to the Closing Date under any applicable insurance policy or policies
in effect with respect to the Property (or, if Seller’s insurer does not permit
such policy and/or payments to be assigned to Purchaser, Seller agrees to remit
to Purchaser any such payments received by Seller subsequent to the Closing Date
within ten (10) business days after Seller’s receipt), (y) an assignment of
Seller's rights to


{10610630;2}     19

--------------------------------------------------------------------------------





payments with respect to rents due subsequent to the Closing Date under any
rental insurance policy or policies with respect to the Property, if any (or, if
Seller’s insurer does not permit such policy and/or payments to be assigned to
Purchaser, Seller agrees to remit to Purchaser any such payments received by
Seller subsequent to the Closing Date within ten (10) business days after
Seller’s receipt), and (z) a credit against the cash balance of the Purchase
Price payable at the Closing in an amount equal to the aggregate amount of the
deductibles with respect to all such insurance policies. If the Improvements, or
any part thereof, suffers any damage less than $500,000 prior to the Closing,
Purchaser agrees that it will consummate the Closing under the terms of this
Agreement. Seller shall provide prompt written notice to Purchaser of any fire
or casualty at the Property. Seller’s obligations set forth in this Section 7.2
shall survive the Closing.
8.
DEFAULT
8.1    Breach by Seller. In the event that Seller default under this Agreement
in any material respect (subject to any applicable notice or cure period),
Purchaser, as its sole and exclusive remedy, at law or in equity, may either (i)
terminate this Agreement and receive a refund of the Earnest Money and Seller
shall pay Purchaser’s Costs, and thereafter neither party shall have any further
right or obligation hereunder other than the Surviving Obligations; or (ii)
pursue the remedy of specific performance of Seller’s obligations under this
Agreement; provided that any suit for specific performance must be brought
within sixty (60) days of Seller’s default, to the extent permitted by law,
Purchaser waiving the right to bring suit at any later date. For purposes of
this Agreement, “Purchaser’s Costs” shall mean the actual out-of-pocket expenses
incurred by Purchaser in connection with the transactions described in this
Agreement, including, without limitation, expenses paid to Purchaser’s attorneys
in connection with negotiation of this Agreement and matters related thereto,
and third party consultants in connection with the performance of examinations,
inspections and/or investigations pursuant to this Agreement and to any
potential lender in connection with any proposed financing of the Property. This
Agreement confers no present right, title or interest in the Property to
Purchaser, and Purchaser agrees not to file a lis pendens or other similar
notice against the Property except in connection with, and after, the filing of
a suit for specific performance or in accordance with the preceding sentence.
Notwithstanding any provision in this Section 8.1 to the contrary, in no event
shall Seller be liable to reimburse Purchaser for Purchaser’s Costs as described
in this Section 8.1 in excess of $75,000.00 plus any non-refundable rate lock,
spread lock or similar fees paid to Purchaser’s proposed lender and any
non-refundable amounts paid to purchase any interest rate cap (but only if such
non-refundable fees or rate cap amounts are paid not earlier than four (4)
business days prior to the Closing Date).
8.2     Breach by Purchaser. If Purchaser shall default under this Agreement in
any material respect (subject to any applicable notice or cure period), Seller,
as its sole and exclusive remedy, may terminate this Agreement and thereupon
shall be entitled to the Earnest Money as liquidated damages (and not as a
penalty). Seller and Purchaser have made this provision for liquidated damages
because it would be difficult to calculate, on the date hereof, the amount of
actual damages for such breach, and Seller and Purchaser agree that these sums
represent a reasonable forecast of such damages.
8.3    Notice and Opportunity to Cure. Seller and Purchaser each agree to
provide the other party with written notice of any default by the other party
under this Agreement, and a period of five (5) business days following the other
party’s receipt of such notice within which to cure such default; provided,
however, that no such notice and opportunity to cure shall be applicable with
respect to a party’s failure to timely close, nor shall any such notice and cure
period extend beyond the Closing Date.


{10610630;2}     20

--------------------------------------------------------------------------------





9.
MISCELLANEOUS
9.1    Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
postage prepaid, addressed to the intended recipient at the address specified
below; (c) on the first business day after being deposited into the custody of a
nationally recognized overnight delivery service such as Federal Express
Corporation, addressed to such party at the address specified below, or (d) on
the date an electronic mail message with a pdf copy of the signed notice is
delivered to the email addresses listed below, provided that in the case of any
notice delivered in accordance with item (d) above, any such email notice shall
be sent by one of the other permitted methods of providing notice on the next
succeeding business day. For purposes of this Section 9.1, the addresses of the
parties for all notices are as follows (unless changed by similar notice in
writing given by the particular person whose address is to be changed):


If to Purchaser:
 
Steadfast Asset Holdings, Inc.
 
 
18100 Von Karman Avenue, Suite 500
 
 
Irvine, California 92612
 
 
Attention: Ana Marie del Rio, General Counsel
 
 
Tel: 949.852.0700
 
 
Email: AnaMarie.delRio@SteadfastCo.com
 
 
 
with a copy to:
 
DeFrenza Lee LLP
 
 
3200 Park Center Drive, Suite 1160
 
 
Costa Mesa, CA 92626
 
 
Attn: Marcello F. De Frenza
 
 
Tel: (714) 617-2390
 
 
Email: marc@defrenzalee.com
 
 
 
If to Seller:
 
PAC Enclave at Vista Ridge, LLC
 
 
c/o Preferred Apartment Communities, Inc.
 
 
3284 Northside Parkway, Suite 150
 
 
Atlanta, Georgia 30327
 
 
Attention: Jeffrey R. Sprain
 
 
Tel: (770) 818-4108
 
 
Email: jsprain@pacapts.com
 
 
 









{10610630;2}     21

--------------------------------------------------------------------------------





with a copy to:
 
PAC Enclave at Vista Ridge, LLC
 
 
c/o Preferred Apartment Communities, Inc.
 
 
3284 Northside Parkway, Suite 150
 
 
Atlanta, Georgia 30327
 
 
Attention: John Isakson
 
 
Tel: (770) 818-4109
 
 
Email: jisakson@pacapts.com
 
 
 
with a copy to:
 
Stephen F. White, Esq.
 
 
Capital Law & Advisory Partners, LLC
 
 
375 Northridge Road, Suite 485
 
 
Atlanta, Georgia 30350
 
 
Phone: (770) 212-2232
 
 
Email: swhite@caplawpartners.com
 
 
 
If to Escrow Agent:
 
Heritage Title Company of Austin, Inc.
 
 
401 Congress Avenue, Suite 1500
 
 
Austin, Texas 78701
 
 
Attention: John Bruce
 
 
Tel: 512-505-5012
 
 
Email: jbruce@heritage-title.com



9.2    Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party, except for ARA, A Newmark
Company (“Agent”), who represents Seller. Seller shall pay Agent any commissions
due Agent on the Closing Date. Purchaser agrees to indemnify and hold harmless
Seller from and against any and all claims, losses, damages, costs or expenses
of any kind or character arising out of or resulting from any agreement,
arrangement or understanding alleged to have been made by Purchaser or on
Purchaser’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby. Seller agrees to indemnify and hold
harmless Purchaser from and against any and all claims, losses, damages, costs
or expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding with Agent and/or any other person or
entity alleged to have been made by Seller or on Seller’s behalf with any broker
or finder in connection with this Agreement or the transaction contemplated
hereby. Notwithstanding anything to the contrary contained herein, this Section
9.2 shall survive the Closing or any earlier termination of this Agreement.
9.3    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein. In furtherance thereof, that certain Property Access Agreement dated as
of March 31, 2017 by and between Seller and Steadfast Asset Holdings, Inc. is
hereby terminated.
9.4    Amendment. This Agreement may be amended only by a written instrument
executed by Seller and Purchaser.


{10610630;2}     22

--------------------------------------------------------------------------------





9.5    Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
9.6    Time of Essence. Time is of the essence of this Agreement; however, if
the final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.
9.7    Governing Law. This Agreement shall be governed by the laws of the State
of Texas and the laws of the United States pertaining to transactions in such
State.
9.8    Successors and Assigns; Assignment. This Agreement shall bind and inure
to the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Purchaser shall not have the right to assign all or any
portion of Purchaser's rights and obligations under this Agreement without
Seller’s prior written consent, which may be granted or withheld in Seller’s
sole discretion, except that Purchaser may assign or transfer this Agreement to
a special purpose entity in which the principals of Purchaser or Steadfast
Apartment REIT III, Inc. shall have an equity interest without Seller’s consent
or approval provided that, prior to or at Closing, Seller receives an executed
assignment and assumption agreement which expressly assigns the Earnest Money
and in which such assignee expressly assumes performance of this Agreement for
the benefit of Seller. Unless and until Closing actually occurs, no such
assignment or designation shall relieve or release Purchaser from any
obligations under this Agreement, and Purchaser shall remain jointly and
severally liable for all of same together with such assignee.
9.9    Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
9.10    Attorneys’ Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit, both at trial and at all appellate levels.
9.11    Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile, digital or electronic mail signature pages shall be
effective for purposes of this Section 9.11.
9.12    No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county in which the Property is located.


{10610630;2}     23

--------------------------------------------------------------------------------







9.13.    1031 Exchange. Purchaser agrees to reasonably cooperate with Seller if
Seller attempts to effect a Section 1031 exchange in connection with Seller’s
sale of the Property to Purchaser, provided the following conditions are
satisfied: (i) the exchange shall cause no delay in Closing; (ii) Seller shall
pay all costs and expenses (including reasonable attorneys’ fees and related
expenses) incurred by Purchaser solely because of Seller’s attempts to effect a
Section 1031 exchange; (iii) the exchange shall not affect the Purchase Price or
any other amount payable hereunder by Purchaser or Seller, nor shall it change
the manner or timing of payment of such sums; (iv) Seller’s obligations
hereunder to close the sale of the Property shall not be conditioned or
contingent upon Seller successfully effecting a 1031 exchange; (v) Purchaser
shall not be required to take title to any property other than the Property and
Seller shall convey the Property directly to Purchaser; (v) said exchange shall
be without any cost, expense or liability to Purchaser and without reduction or
alteration of the rights of Purchaser under this Agreement, and Purchaser shall
not be required to undertake any liability or obligation, and (vi) Seller shall
indemnify and hold Purchaser harmless for and from any loss, cost, damage or
expense (including attorneys’ fees and related expenses) incurred by Purchaser
as a result of the cooperation of Purchaser hereunder and/or otherwise in any
way relating to any actual or contemplated exchange (the foregoing
indemnification obligation to survive Closing). Anything contained herein to the
contrary notwithstanding (including, without limitation, the provisions of
Section 9.8 hereof), Seller may assign its rights under this Agreement to a
qualified intermediary for the purpose of effecting a Section 1031 exchange, but
any such assignment shall not relieve the assignor of its obligations under this
Agreement; provided that said agreement shall be binding upon the assignee in
all respects as to the obligations to the Purchaser. This Section 9.13B. shall
survive Closing and delivery of the Deed hereunder.


{10610630;2}     24

--------------------------------------------------------------------------------





9.14    Disclaimers by Seller.
A.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT NEITHER SELLER NOR SELLER'S AGENTS,
EMPLOYEES OR REPRESENTATIVES HAVE AT ANY TIME MADE AND ARE NOT NOW MAKING, AND
THEY SPECIFICALLY DISCLAIM, ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO (A) MATTERS
OF TITLE (OTHER THAN SELLER'S LIMITED WARRANTY OF TITLE TO BE CONTAINED IN THE
DEED), (B) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY, THE LAND AND
IMPROVEMENTS OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, THE PRESENCE
OF “HAZARDOUS MATERIALS” (AS DEFINED BELOW) IN, ON, UNDER OR IN THE VICINITY OF
THE LAND AND IMPROVEMENTS, (C) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER, AND GEOLOGIC FAULTS
AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE FAULTING, (D) WHETHER, AND TO THE
EXTENT TO WHICH, THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF IS AFFECTED BY
ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, WETLANDS, FLOOD PRONE AREA,
FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (E) DRAINAGE, (F) SOIL
CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL
ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE
SUFFICIENCY OF ANY UNDERSHORING, (G) THE PRESENCE OF ENDANGERED SPECIES OR ANY
ENVIRONMENTALLY SENSITIVE OR PROTECTED AREAS, (H) ZONING OR BUILDING
ENTITLEMENTS TO WHICH THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF MAY BE
SUBJECT, (I) THE AVAILABILITY OF ANY UTILITIES TO THE LAND OR IMPROVEMENTS OR
ANY PORTION THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND
ELECTRIC, (J) USAGES OF ADJOINING PROPERTY, (K) ACCESS TO THE LAND OR
IMPROVEMENTS OR ANY PORTION THEREOF, (L) THE VALUE, COMPLIANCE WITH THE PLANS
AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION,
SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL
CONDITION OF THE LAND OR IMPROVEMENTS OR ANY PORTION THEREOF, OR ANY INCOME,
EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE PROPERTY, THE LAND OR IMPROVEMENTS OR ANY PART THEREOF, (M)
THE CONDITION OR USE OF THE LAND OR IMPROVEMENTS OR COMPLIANCE OF THE LAND OR
THE IMPROVEMENTS WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS, (N) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND
STORAGE TANKS, SURFACE IMPOUNDMENTS, OR LANDFILLS, (O) ANY OTHER MATTER
AFFECTING THE STABILITY AND INTEGRITY OF THE LAND OR



{10610630;2}     25

--------------------------------------------------------------------------------





IMPROVEMENTS, (P) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE LAND OR
IMPROVEMENTS, (Q) THE MERCHANTABILITY OF THE PROPERTY, THE LAND OR THE
IMPROVEMENTS OR FITNESS OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS FOR ANY
PARTICULAR PURPOSE, (R) THE TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE
ITEMS, (S) TAX CONSEQUENCES, OR (T) ANY OTHER MATTER OR THING WITH RESPECT TO
THE PROPERTY, THE LAND OR THE IMPROVEMENTS.
Purchaser's Initials
DD



{10610630;2}     26

--------------------------------------------------------------------------------





B. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS
DELIVERED AT CLOSING, PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING,
SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY "AS IS, WHERE IS, WITH ALL FAULTS". EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF SELLER UNDER SECTION 4.4 ABOVE AND CONTAINED IN ANY DOCUMENTS
DELIVERED AT CLOSING, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER
HAS NOT MADE AND IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTEES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY, THE LAND OR THE IMPROVEMENTS OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, OR ANY PROPERTY MANAGER,
REAL ESTATE BROKER, AGENT OR THIRD PARTY REPRESENTING OR PURPORTING TO REPRESENT
SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED
PURCHASER OF REAL ESTATE AND THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, IT IS RELYING SOLELY ON ITS
OWN EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED
AT CLOSING, UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL OR CONSTRUCTION DEFECTS OR
ADVERSE ENVIRONMENTAL, HEALTH OR SAFETY CONDITIONS, MAY NOT HAVE BEEN REVEALED
BY PURCHASER'S INSPECTIONS AND INVESTIGATIONS. PURCHASER HEREBY REPRESENTS AND
WARRANTS TO SELLER THAT: (A) PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT; AND (B)
PURCHASER IS PURCHASING THE PROPERTY FOR BUSINESS, COMMERCIAL, INVESTMENT OR
OTHER SIMILAR PURPOSE AND NOT FOR USE AS PURCHASER'S RESIDENCE. EACH OF SELLER
AND PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS OR REMEDIES IT MAY HAVE OR BE
ENTITLED TO, DERIVING FROM DISPARITY IN SIZE OR FROM ANY SIGNIFICANT DISPARATE
BARGAINING POSITION IN RELATION TO THE OTHER.
Purchaser's Initials
DD



{10610630;2}     27

--------------------------------------------------------------------------------





C. PURCHASER ACKNOWLEDGES THAT, SUBJECT TO SELLER’S COMPLIANCE WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE ACCESS AGREEMENT, IT WILL HAVE THE
OPPORTUNITY TO INSPECT THE PROPERTY, OBSERVE ITS PHYSICAL CHARACTERISTICS AND
EXISTING AND ENVIRONMENTAL CONDITIONS AND THE OPPORTUNITY TO CONDUCT SUCH
INVESTIGATION AND STUDY ON AND OF THE PROPERTY, THE LAND AND THE IMPROVEMENTS
AND ADJACENT AREAS AS PURCHASER DEEMS NECESSARY, AND EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, AT CLOSING,
PURCHASER HEREBY FOREVER RELEASES AND DISCHARGES SELLER FROM ALL RESPONSIBILITY
AND LIABILITY, INCLUDING WITHOUT LIMITATION, LIABILITIES UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 (42 U.S.C.
SECTIONS 9601 ET SEQ.), AS AMENDED ("CERCLA"), REGARDING THE CONDITION,
VALUATION, SALABILITY OR UTILITY OF THE PROPERTY, THE LAND OR THE IMPROVEMENTS
OR THEIR SUITABILITY FOR ANY PURPOSE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
WITH RESPECT TO THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND SURFACE AND
SUBSURFACE WATERS, OF HAZARDOUS MATERIALS OR OTHER MATERIALS OR SUBSTANCES THAT
HAVE BEEN OR MAY IN THE FUTURE BE DETERMINED TO BE TOXIC, HAZARDOUS, UNDESIRABLE
OR SUBJECT TO REGULATION AND THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED
AND/OR REMOVED FROM THE LAND OR THE IMPROVEMENTS UNDER CURRENT OR FUTURE
FEDERAL, STATE AND LOCAL LAWS, REGULATIONS OR GUIDELINES, AND ANY STRUCTURAL AND
GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND
HAZARDOUS WASTE AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE
AFFECTING THE LAND OR THE IMPROVEMENTS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN ANY DOCUMENTS DELIVERED AT CLOSING, AT CLOSING, (I) PURCHASER
FURTHER HEREBY WAIVES (AND BY CLOSING THIS TRANSACTION WILL BE DEEMED TO HAVE
WAIVED) ANY AND ALL OBJECTIONS AND COMPLAINTS (INCLUDING, BUT NOT LIMITED TO,
FEDERAL, STATE AND LOCAL STATUTORY AND COMMON LAW BASED ACTIONS, AND ANY PRIVATE
RIGHT OF ACTION UNDER ANY FEDERAL, STATE OR LOCAL LAWS, REGULATIONS OR
GUIDELINES TO WHICH THE LAND OR THE IMPROVEMENTS IS OR MAY BE SUBJECT,
INCLUDING, BUT NOT LIMITED TO, CERCLA) CONCERNING THE PHYSICAL CHARACTERISTICS
AND ANY EXISTING CONDITIONS OF THE LAND OR THE IMPROVEMENTS, AND (II) PURCHASER
FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS AND REGULATIONS
RELATING TO PAST, PRESENT AND FUTURE ENVIRONMENTAL CONDITIONS ON THE LAND OR THE
IMPROVEMENTS AND THE RISK THAT ADVERSE PHYSICAL CHARACTERISTICS AND CONDITIONS,
INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS OR OTHER
CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.
Purchaser's Initials
DD



{10610630;2}     28

--------------------------------------------------------------------------------





D.
For purposes hereof, "Hazardous Materials" means "Hazardous Material,"
"Hazardous Substance," "Pollutant or Contaminant," and "Petroleum" and "Natural
Gas Liquids," as those terms are defined or used in Section 101 of CERCLA, and
any other substances regulated because of their effect or potential effect on
public health and the environment, including, without limitation, PCBs, lead
paint, asbestos, urea formaldehyde, radioactive materials, putrescible
materials, and infectious materials.

E.
The terms and conditions of this Section 9.14 shall expressly survive the
Closing without time limitation, and not merge with the provisions of any
closing documents.

F.
Purchaser and Seller acknowledge and agree that the representations, warranties,
disclaimers and other agreements set forth in this Agreement are an integral
part of this Agreement and that neither Purchaser nor Seller would have agreed
to sell or purchase the Property, as applicable, for the Purchase Price without
the representations, warranties, disclaimers and other agreements set forth in
this Agreement.

G. No shareholder, officer, employee or agent of or consultant of or to Seller
or Purchaser shall be held to any personal liability hereunder, and no resort
shall be had to their property or assets for the satisfaction of any claims
hereunder or in connection with the transaction contemplated by this Agreement.
Furthermore, Seller’s liability under this Agreement is explicitly limited to
Seller’s interest in the Property, including any proceeds thereof. Purchaser
shall have no recourse against any other property or assets of Seller or any
other Seller Parties or of any of the assets or property of any of the foregoing
for the payment or collection of any amount, judgment, judicial process,
arbitral award, fee or cost or for any other obligation or claim arising out of
or based upon this Agreement and requiring the payment of money by Seller.
Except as otherwise expressly set forth in this Section 9.14(G), neither Seller
nor any Seller Party shall be subject to levy, lien, execution, attachment or
other enforcement procedure for the satisfaction of any of Purchaser’s rights or
remedies under or with respect to this Agreement, at law, in equity or
otherwise. Purchaser shall not seek enforcement of any judgment, award, right or
remedy against any property or asset of Seller or any Seller Parties other than
Seller’s interest in the Property or any proceeds thereof. The provisions of
this Section 9.14(G) shall survive the termination of this Agreement.


{10610630;2}     29

--------------------------------------------------------------------------------





9.15    Exhibits and Schedules. The following exhibits are attached to this
Agreement and are incorporated into this Agreement by this reference and made a
part hereof for all purposes:
(a)
Exhibit A, Legal Description of the Land
(b)
Exhibit B, List of Due Diligence Items
(c)
Exhibit C, Form of Special Warranty Deed
(d)
Exhibit D, Form of Bill of Sale
(e)
Exhibit E, Form of Certification of Non-Foreign Status
(f)
Exhibit F, Form of Owner's Affidavit
(g)
Exhibit G, Form of Certificate of Seller
(h)
Exhibit H, Form of Tenant Notice Letter
(i)
Exhibit I, Form of Assignment
(j)
Exhibit J, List of Personal Property
(k)
Exhibit K, List of Contracts
(l)
Exhibit L, Rent Roll
(m)
Exhibit M, Form of Certificate of Purchaser
(n)
Schedule 4.4 (ii)



9.16    Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing until the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use
commercially reasonable efforts to prevent disclosure of this transaction by any
third party. Additionally, Purchaser shall not be permitted to contact or
communicate with any on-site employees of Seller or any affiliate of Seller,
without Seller’s prior written consent, including, without limitation, any
communication concerning future employment, until after expiration of the
Inspection Period, provided that Purchaser shall provide Seller with not less
than two business days’ advance notice regarding any such contact or
communication, which notice may be given via telephone to Seller at the
telephone number included in Seller’s notice address in Section 9.1 herein.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents, other service professionals
and the U.S. Securities and Exchange Commission as may be reasonably necessary
in furtherance of the transactions contemplated hereby, (ii) each party shall be
entitled to make such disclosures concerning this Agreement and materials
provided hereunder as may be necessary to comply with any court order or
directive of any applicable governmental authority, and (ii) Purchaser’s
confidentiality obligations under this Section 9.16 shall not apply to any
information which (a) was already in Purchaser’s possession prior to its receipt
from Seller, (b) is or becomes publicly available other than as a result of a
disclosure by Purchaser, or (c) is independently developed by Purchaser without
reliance on the Due Diligence Items. The provisions of this Section 9.16 shall
survive Closing or any termination of this Agreement.


{10610630;2}     30

--------------------------------------------------------------------------------





9.17    Record Access and Retention. Seller shall provide to Purchaser (at
Purchaser’s expense) copies of, or shall provide Purchaser reasonable access to,
such factual information as may be reasonably requested by Purchaser, and in the
possession or control of Seller, or its property manager or accountants, to
enable Purchaser’s auditor to conduct an audit, in accordance with Rule 3-14 of
Securities and Exchange Commission Regulation S-X, of the income statements of
the Property for the year to date of the year in which Closing occurs plus the
most recent completed fiscal year of Seller (provided, however, that other than
fees paid or payable to Seller, a Seller affiliate or a third party for on-site
property management, such audit shall not include an audit of asset management
fees internally allocated by Seller (as opposed to paid to a third party) or
interest expenses attributable to the Seller). Purchaser shall be responsible
for all out-of-pocket costs associated with this audit. Seller shall reasonably
cooperate (at no cost, internal or third party, to Seller) with Purchaser’s
auditor in the conduct of such audit. The provisions of this Section 9.17 shall
survive Closing until such time as all filing requirements of Purchaser
regarding Purchaser’s acquisition of the Property have been satisfied.
9.18    JURY TRIAL WAIVER. ANY ACTION OR PROCEEDING TO WHICH SELLER AND/OR
PURCHASER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO, THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY REPRESENTS AND WARRANTS TO THE
OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR
NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS TO THE OTHER THAT
IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL, AND HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS OF THIS SECTION
9.18 SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


















{10610630;2}     31

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.


SELLER:
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, a
Delaware limited liability Company
 
 
By:
Preferred Apartment Communities Operating
 
Partnership, L.P., a Delaware limited
 
partnership, its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware
 
limited liability company, its Agent

By:
__/s/ Jeffrey R. Sprain_______________
 
Jeffrey R. Sprain
 
Senior Vice President, General
 
Counsel and Secretary













[SIGNATURES CONTINUE ON NEXT PAGE]


{10610630;2}     32

--------------------------------------------------------------------------------





[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




PURCHASER:
 
 
 
STEADFAST ASSET HOLDINGS, INC., a
California corporation
 
 
By:
__/s/ Dinesh Davar_______________
Name:
__Dinesh Davar_________________
Title:
__Chief Financial Officer__________





                            
    


{10610630;2}     33

--------------------------------------------------------------------------------





The undersigned Escrow Agent hereby acknowledges receipt of the Deposit in the
amount of $450,000.00, and a fully executed copy of this Agreement, and agrees
to hold and dispose of the Earnest Money in accordance with the provisions of
this Agreement. Seller and Purchaser acknowledge and agree that Section 6045(e)
of the Internal Revenue Code of 1986 requires that notice of the sale and
purchase of the Property described in this Agreement be provided to the Internal
Revenue Service (“IRS”) by preparation of and filing with the IRS of IRS Form
1099-B. Purchaser and Seller hereby authorize and direct the Escrow Agent to
prepare and file form 1099-B with respect to the transaction hereunder. Seller
and Purchaser agree to furnish and provide to the Escrow Agent any and all
information that the Escrow Agent may require in order for the Escrow Agent to
(a) comply with all instructions to IRS Form 1099-B in the preparation thereof,
and (b) prepare and timely file such form with the IRS.




HERITAGE TITLE COMPANY OF
AUSTIN, INC.
 
 
 
By:
__/s/ Delilia Lopez for John P. Bruce
Name:
__JOHN P. BRUCE, SR. VP______
Title:
__Authorized Signatory__________
 
 
 
Date of Execution by Escrow Agent:
April May _2_, 2017















{10610630;2}     34

--------------------------------------------------------------------------------






EXHIBIT A
TO PURCHASE AND SALE AGREEMENT




LEGAL DESCRIPTION


Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.967 acre
tract of land described in a Special Warranty Deed to PAC Enclave At Vista
Ridge, LLC, recorded in Document No. 2014-98304 of the Real Property Records of
Denton County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;

South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;




{10610630;2}    

--------------------------------------------------------------------------------





THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.

Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 


{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT B
TO PURCHASE AND SALE AGREEMENT




List of Due Diligence Items




[See attached list]






{10610630;2}    

--------------------------------------------------------------------------------








dddocs1of7a01.jpg [dddocs1of7a01.jpg]





--------------------------------------------------------------------------------





dddocs2of7.jpg [dddocs2of7.jpg]





--------------------------------------------------------------------------------





dddocs3of7.jpg [dddocs3of7.jpg]





--------------------------------------------------------------------------------





dddocs4of7.jpg [dddocs4of7.jpg]





--------------------------------------------------------------------------------





dddocs5of7.jpg [dddocs5of7.jpg]





--------------------------------------------------------------------------------





dddocs6of7.jpg [dddocs6of7.jpg]





--------------------------------------------------------------------------------





dddocs7of7.jpg [dddocs7of7.jpg]







--------------------------------------------------------------------------------






EXHIBIT C
TO PURCHASE AND SALE AGREEMENT


SPECIAL WARRANTY DEED


NOTICE OF CONFIDENTIALITY RIGHTS. IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


THE STATE OF TEXAS
§
 
 
§
KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DENTON
§
 





PAC ENCLAVE AT VISTA RIDGE, LLC, a Delaware limited liability company
("Grantor"), for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) cash and other good and valuable consideration to it paid by
________________, a ____________________("Grantee"), whose mailing address is
____________________________________, the receipt and sufficiency of which are
hereby acknowledged and confessed, has GRANTED, BARGAINED, SOLD, and CONVEYED,
and by these presents does GRANT, BARGAIN, SELL, and CONVEY unto the Grantee
that certain tract of land ("Land") described in Exhibit "A" hereto, together
with all improvements, if any, thereon and all rights and appurtenances
appertaining thereto (with the foregoing collectively called the "Property").


This Deed is executed by Grantor and accepted by Grantee subject to the
following: (i) Assumed Taxes (as hereinafter defined), (ii) the rights of
tenants under leases for the Property, as tenants only, (iii) any matters
affecting the Property which would be disclosed by a physical inspection of the
Property and/or an accurate survey of the Property, and (iv) the matters listed
in Exhibit "B" hereto (with the items listed in (i) through (iv) collectively
referred to as the "Permitted Encumbrances").


This conveyance is being made by Grantor and accepted by Grantee subject to
taxes for the year 2017, and subject to any taxes and assessments imposed for
2017, payment of which Grantee assumes (the "Assumed Taxes"), there having been
a proper proration of ad valorem taxes for the current calendar year between
Grantor and Grantee.


TO HAVE AND TO HOLD the Property together with all and singular the rights and
appurtenances thereto in anywise belonging unto Grantee, its legal
representatives, successors, and assigns forever; and Grantor does hereby bind
itself, its legal representatives, successors, and assigns to WARRANT AND
FOREVER DEFEND all and singular the Property, subject to the Permitted
Encumbrances, unto Grantee, its legal representatives, successors, and assigns,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through, or under Grantor, but not otherwise.




[SIGNATURE PAGE FOLLOWS]






{10610630;2}    

--------------------------------------------------------------------------------





WITNESS THE EXECUTION HEREOF to be effective as of the ___ day of ______, 2017,
by:


GRANTOR:
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, a Delaware limited liability Company
 
 
 
By:
Preferred Apartment Communities, Operating Partnership, L.P., a Delaware
 
limited partnership, its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware limited liability company,
 
its Agent
 
 
 
 
By:
_____________________________
 
 
Jeffrey R. sprain
 
 
Senior Vice President, General
 
 
Counsel and Secretary





STATE OF GEORGIA
§
 
§
COUNTY OF FULTON
§







This instrument was acknowledged before me on the ___ day of _______, 2017, by
Jeffrey R. Sprain, in his capacity as the Senior Vice President, General Counsel
and Secretary of Preferred Apartment Advisors, LLC, a Delaware limited liability
company, in its capacity as the Agent of Preferred Apartment Communities
Operating Partnership, L.P., a Delaware limited partnership, in its capacity as
the Manager of PAC Enclave At Vista Ridge, LLC, a Delaware limited liability
company, on behalf of said limited liability company.


____________________________
Notary Public, State of Georgia


____________________________
Notary's Typed or Printed Name


My Commission Expires: _________________


{10610630;2}    

--------------------------------------------------------------------------------







EXHIBIT “A”
LEGAL DESCRIPTION OF PROPERTY
Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.967 acre
tract of land described in a Special Warranty Deed to PAC Enclave At Vista
Ridge, LLC, recorded in Document No. 2014-98304 of the Real Property Records of
Denton County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;

South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;




{10610630;2}    

--------------------------------------------------------------------------------





THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.

Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 


{10610630;2}    

--------------------------------------------------------------------------------







EXHIBIT “B”


PERMITTED ENCUMBRANCES








{10610630;2}    

--------------------------------------------------------------------------------






EXHIBIT D
TO PURCHASE AND SALE AGREEMENT


BILL OF SALE




BILL OF SALE
THIS BILL OF SALE is made and delivered this _____ day of __________, 2017, by
PAC Enclave At Vista Ridge, LLC, a Delaware limited liability company
(hereinafter referred to as “Seller”), and ________________________, a
______________ (hereinafter referred to as “Purchaser”).
W I T N E S S E T H:
WHEREAS, of even date herewith, Seller has conveyed to Purchaser the real
property referenced on Exhibit “A” attached hereto and by this reference made a
part hereof (hereinafter referred to as the “Real Property”).
NOW, THEREFORE, for value received and in further consideration of the sum of
Ten and No/100 Dollars ($10.00), and other good and valuable consideration, in
hand paid by Purchaser to Seller, the receipt and sufficiency of which are
hereby acknowledged by Seller, Seller does hereby grant and convey to Purchaser
all of Seller’s right, title and interest in and to any and all personal
property, fixtures and equipment located within or on the Real Property as of
the date hereof and including, without limitation, the items of personal
property set forth on Exhibit “B” attached hereto and by this reference made a
part hereof (collectively, the “Personal Property”).
TO HAVE AND TO HOLD the Personal Property hereby conveyed unto Purchaser, its
successors and assigns, forever.


Seller hereby represents and warrants to Purchaser that Seller is the absolute
owner of the Personal Property, and that Seller has full right, power, and
authority to sell the Personal Property and to enter into this Bill of Sale.
ALL of the Personal Property is being granted and conveyed by Seller and being
acquired by Purchaser without recourse or express or implied warranty, and in an
“AS IS, WHERE IS” condition.




[SIGNATURES COMMENCE ON NEXT PAGE]


{10610630;2}    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be properly signed,
sealed and delivered as of the day and year first above written.




"SELLER:"
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, a
Delaware limited liability Company
 
 
By:
Preferred Apartment Communities Operating
 
Partnership, L.P., a Delaware limited
 
partnership, its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware
 
limited liability company, its
 
Agent
 
 
 
 
By: _____________________________
 
       Jeffrey R. Sprain
 
       Senior Vice President, General
 
       Counsel and Secretary









{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT “A”
to Bill of Sale


LEGAL DESCRIPTION


Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.967 acre
tract of land described in a Special Warranty Deed to PAC Enclave At Vista
Ridge, LLC, recorded in Document No. 2014-98304 of the Real Property Records of
Denton County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;

South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;




{10610630;2}    

--------------------------------------------------------------------------------





THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.





{10610630;2}    

--------------------------------------------------------------------------------





Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 






{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT “B”
to Bill of Sale


LIST OF PERSONAL PROPERTY






{10610630;2}    

--------------------------------------------------------------------------------






EXHIBIT E
TO PURCHASE AND SALE AGREEMENT


CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform __________________, a ______________________ ("Transferee"), that
withholding of tax is not required upon the disposition to Transferee of a U.S.
real property interest in the real property more particularly described in
Exhibit “A” attached hereto by PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership ("Transferor"), the beneficial
owner of PAC ENCLAVE AT VISTA RIDGE, LLC, a Delaware limited liability company,
the undersigned, in his capacity as Senior Vice President, General Counsel and
Secretary Vice President of Preferred Apartment Advisors, LLC, a Delaware
limited liability company, the Agent of Transferor, but not individually, hereby
certifies to Transferee the following on behalf of Transferor:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and the regulations
thereunder);



2.
Transferor is not a disregarded entity (as that term is defined in the Code and
the regulations thereunder, including, without limitation, Reg. Sec. 1.1445-2(b)
(iii)).



3.
The U.S. employer identification number of Transferor is __________________; and



4.
The address of Transferor is:

    
Preferred Apartment Communities Operating Partnership, L.P.
3284 Northside Parkway, Suite 150
Atlanta, Georgia 30327


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, I declare that I have examined this certification
and it is true, correct and complete.
        
[Remainder of page intentionally left blank]
[Signature Page Follows]
    




{10610630;2}    

--------------------------------------------------------------------------------





Signed, sealed and delivered this ____ day
 
"TRANSFEROR":
 of _______, 2017 in the presence of
 
 
___________________________
 
PREFERRED APARTMENT COMMUNITIES
Notary Public
 
OPERATING PARTNERSHIP, L.P., a Delaware
 
 
limited partnership
My Commission Expires:
 
 
 
___________________________
 
By:
Preferred Apartment Advisors, LLC, a
[NOTARIAL SEAL]
 
 
Delaware limited liability company, its
 
 
 
Agent
 
 
 
 
 
 
 
By: ______________________________
 
 
 
        Jeffrey R. Sprain
 
 
 
       Senior Vice President, General
 
 
 
       Counsel and Secretary





{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT “A”


LEGAL DESCRIPTION


Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.964 acre
tract of land described in a Special Warranty Deed to Estancia Dallas, LLC,
recorded in Document No. 2012-109504 of the Real Property Records of Denton
County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;

South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;




{10610630;2}    

--------------------------------------------------------------------------------





THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.

Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 


{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT F
TO PURCHASE AND SALE AGREEMENT
AFFIDAVIT AS TO DEBTS AND LIENS AND PARTIES IN POSSESSION
(ENTITY OWNER)


GF#: ______________________ (THE “TITLE COMMITMENT”).


SUBJECT PROPERTY: ENCLAVE AT VISTA RIDGE, MORE PARTICULARLY DESCRIBED ON EXHIBIT
“A” ATTACHED HERETO AND MADE A PART HEREOF.


OWNER: PAC ENCLAVE AT VISTA RIDGE, LLC, a Delaware limited liability company.


PURCHASER: __________________, a ______________________________________.


STATE OF TEXAS
COUNTY OF DENTON


BEFORE ME, the undersigned authority, on this day personally appeared Jeffrey R.
Sprain (“Affiant”), in his capacity as the Senior Vice President, General
Counsel and Secretary of Preferred Apartment Advisors, LLC, a Delaware limited
liability company, in its capacity as the Agent of Preferred Apartment
Communities Operating Partnership, L.P., a Delaware limited partnership, in its
capacity as the Manager of PAC Enclave At Vista Ridge, LLC, a Delaware limited
liability company (“Owner”), and is personally known to me to be the person
whose name is subscribed hereto and upon oath deposes and says that:


1.
To the best knowledge and belief of Affiant:



a.
The charges for all labor and materials that may have been furnished to the
Subject Property or to the improvements thereon have been fully paid.



b.
All contracts for the furnishing of labor or materials to the Subject Property
or for improvements thereon have been completed and fully paid.



c.
There are no security agreements or leases affecting any goods or chattels that
have become attached, or that will at any later date become attached, to the
Subject Property or improvements thereon as fixtures that have not been fully
performed and satisfied, which are not shown on the Title Commitment.



d.
There are no loans of any kind on the Subject Property, which are not shown on
the Title Commitment.



e.
There are no brokers that have a signed commission agreement with Owner under
which a commission is claimed or earned and has not been paid that are not shown
on the settlement statement (“Settlement Statement”) executed by Owner and
Purchaser in connection with the closing (”Closing”) of the sale and purchase of
the Subject Property.



2.
Affiant has no knowledge of a notice of change of use nor has Owner received a
notice of change of use by the appraisal district.



{10610630;2}    

--------------------------------------------------------------------------------







3.
The property is currently being used for the following purposes, and to the best
knowledge and belief of Affiant, the improvements, if any, and such use do not
violate any restrictive covenants affecting the Subject Property: multi-family
apartment project.

    
4.
There are no proceedings involving Owner, or notice to Owner of any proceedings,
by any agency or authority, public or private, that levies taxes or assessments,
which may result in taxes or assessments affecting the Subject Property and
which are not shown by the Title Commitment.



5.
There are no Judgments, Federal Tax Liens, or State Tax Liens against Owner
and/or the Subject Property; Owner is not indebted to the State of Texas for any
penalties or wages pursuant to a final order of the Texas Workforce Commission;
and neither Owner nor the Subject Property is subject to a claim under the
Medicaid Estate Recovery Program.



6.
(a) All ad valorem and personal property taxes (if any), all “use” type business
taxes (if any), including but not limited to hotel use and occupancy taxes, and
all association/ maintenance type taxes or assessments (if any) that are
currently due and payable have been paid or will be paid at Closing and are
shown on the Settlement Statement. (b) Any of the above referenced taxes which
are the obligation of Owner and which have been prorated on the settlement
statements are based on information approved by Owner.



7.
Owner is the only occupant of the property, except for tenants in possession, as
of the date hereof, as tenants only, under unrecorded residential leases set
forth on the rent roll attached hereto and made a part hereof as Exhibit “B.”

    
8.
There are no unrecorded contracts; deeds; mortgages; mechanic’s liens; options
of any kind, including but not limited to options to purchase or lease; rights
of first refusal or requirements of prior approval of a future purchaser or
occupant; rights of reentry; rights of reverter; or rights of forfeiture
affecting the property or improvements thereon, which are not shown on the Title
Commitment.



9.
There are no unrecorded contracts or agreements related to facilities, systems
or equipment located on the Subject Property, including but not limited to
laundry facilities, cable television systems, central antenna systems,
telecommunication systems and alarm systems, which are not shown on the Title
Commitment.



10.
No proceedings in bankruptcy or receivership have ever been instituted by or
against Owner, and Owner has never made an assignment for the benefit of
creditors.



11.
The Subject Property has legal right of access as shown on the current survey of
the Subject Property referenced in the Title Commitment.







[Remainder of page intentionally left blank]
[Signature Page Follows]


{10610630;2}    

--------------------------------------------------------------------------------





This Affidavit is made to the Purchaser and to Heritage Title Company of Austin,
Inc., as an inducement to them to complete the above referenced transaction, and
Affiant realizes that said Purchaser and Heritage Title Company of Austin, Inc.
are relying upon the representations contained herein; and Affiant does hereby
swear under the penalties of perjury that the foregoing information is true and
correct in all respects, to the best knowledge and belief of Affiant, and that
Affiant is authorized to make this Affidavit on behalf of Owner.


EXECUTED effective as of _____________, 2017.




___________________________________
Jeffrey R. Sprain, in his capacity as the
Senior Vice President, General Counsel
and Secretary of Preferred Apartment
Advisors, LLC, in its capacity as the
Agent of Preferred Apartment Communities
Operating Partnership, L.P., in its capacity
as the Manager of PAC Enclave At Vista Ridge, LLC


THE STATE GEORGIA        §
§
COUNTY OF FULTON        §


This instrument was acknowledged before me on the day of _________, 2017, by
Jeffrey R. Sprain, in his capacity as the Senior Vice President, General Counsel
and Secretary of Preferred Apartment Advisors, LLC, a Delaware limited liability
company, in its capacity as the Agent of Preferred Apartment Communities
Operating Partnership, L.P., a Delaware limited partnership, in its capacity as
the Manager of PAC Enclave At Vista Ridge, LLC, a Delaware limited liability
company, on behalf of said limited liability company.


____________________________
Notary Public, State of Georgia


____________________________
Notary's Typed or Printed Name


My Commission Expires: _________________
























{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT “A”
To Affidavit As To Debts And Liens And Parties In Possession




LEGAL DESCRIPTION


Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.967 acre
tract of land described in a Special Warranty Deed to PAC Enclave At Vista
Ridge, LLC, recorded in Document No. 2014-98304 of the Real Property Records of
Denton County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;




{10610630;2}    

--------------------------------------------------------------------------------





South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;

THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.




{10610630;2}    

--------------------------------------------------------------------------------






Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 




{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT “B”
To Affidavit As To Debts And Liens And Parties In Possession


[See attached rent roll]


{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT G
TO PURCHASE AND SALE AGREEMENT
CERTIFICATE OF SELLER
CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF SELLER
THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF SELLER (this
Certification”) is made as of the _____ day of _______, 2017, by PAC ENCLAVE AT
VISTA RIDGE, LLC, a Delaware limited liability company (“Seller”).


W I T N E S S E T H :


WHEREAS, _____________ entered into that certain Purchase and Sale Agreement,
dated as of __________, 2017, with Seller, which agreement was assigned to
__________________________ (“Purchaser”) (as assigned, the “Agreement”), with
respect to the sale and purchase of improved property (the “Property”) situated
in Denton County, Texas and more commonly known as the Enclave At Vista Ridge
Apartments consisting of a total of 300 rental apartment units; and


WHEREAS, in accordance with the terms of the Agreement, Seller is required to
reaffirm and certify certain representations and warranties made in the
Agreement.


NOW, THEREFORE, for and in consideration of the Purchase Price paid by Purchaser
to Seller, the receipt and sufficiency of which are hereby acknowledged by
Seller, Seller hereby certifies that the representations and warranties made by
Seller in Section 4.4 of the Agreement are true, correct and complete, in all
material respects, and so remain true, correct and complete, in all material
respects, as of the date hereof.


IN WITNESS WHEREOF, Seller has executed this Certification under seal, the day
and year first above written.


{10610630;2}    

--------------------------------------------------------------------------------





                        
SELLER:
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, a
Delaware limited liability Company
 
 
By:
Preferred Apartment Communities Operating
 
Partnership, L.P., a Delaware limited partnership,
 
its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware
 
limited liability company, its Agent
 
 
 
By:
_____________________________
 
Jeffrey R. Sprain
 
Senior Vice President, General
 
Counsel and Secretary







{10610630;2}    

--------------------------------------------------------------------------------






EXHIBIT H
TO PURCHASE AND SALE AGREEMENT
TENANT NOTICE LETTER
___________________________
___________________________
 


___________, 2017


_____________________
Apartment No._________        NOTICE OF CHANGE OF OWNERSHIP
_____________________




Re:
Notice of Change of Ownership of Enclave At Vista Ridge Apartments, 2701
MacArthur Boulevard, Lewisville, Texas 75067 (the “Property”)

Dear Tenant:


We are pleased to announce to notify you that the property commonly known as
_________________, [**ADDRESS**] (“Property”) has this date been sold and the
ownership transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].
Thank you for your cooperation.
 




[SIGNATURES COMMENCE ON NEXT PAGE]


{10610630;2}    

--------------------------------------------------------------------------------





Very truly yours,
NEW OWNER:
 



 










[SIGNATURES CONTINUED ON NEXT PAGE]


{10610630;2}    

--------------------------------------------------------------------------------





[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


TRANSFER ACKNOWLEDGED:
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, 
a Delaware limited liability Company
 
 
By:
Preferred Apartment Communities Operating
 
Partnership, L.P., a Delaware limited partnership, its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware
 
limited liability company, its Agent
 
 
 
 
By:
______________________________________
 
 
Jeffrey R. Sprain
 
 
Senior Vice President, General
 
 
Counsel and Secretary

            




{10610630;2}    

--------------------------------------------------------------------------------






EXHIBIT I
TO PURCHASE AND SALE AGREEMENT
ASSIGNMENT AND ASSUMPTION OF PERSONAL PROPERTY,
LEASES AND SERVICE CONTRACTS
PAC ENCLAVE AT VISTA RIDGE, LLC, a Delaware limited liability company
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to it in hand paid by
______________________, a ______________ (“Grantee”), the receipt and
sufficiency of which are hereby acknowledged, has Granted, Sold, Assigned,
Transferred, Conveyed, and Delivered and does by these presents Grant, Sell,
Assign, Transfer, Convey and Deliver unto Grantee, all of Grantor’s rights,
titles, and interests in and to the following described properties (the
“Assigned Properties”) located in, affixed to and/or arising or used in
connection with the improvements (the “Improvements”) situated on the land in
Denton County, Texas, more particularly described on Exhibit A attached hereto
and made a part hereof for all purposes (the “Land,” which together with the
Project is sometimes hereinafter called the “Property”):
(a)    All appliances, fixtures, equipment, machinery, furniture, carpet, drapes
and other personal property, if any, owned by Grantor and located on or about
the Land and the Improvements or used in connection with or arising out of the
ownership, management or operation thereof (the “Tangible Personal Property”),
including, without limitation, those items of personal property set forth on
Exhibit B attached hereto and incorporated herein;
(b)    Grantor’s interest as landlord under all leases or other occupancy
agreements set forth on Exhibit C attached hereto and incorporated herein
(collectively, and including all amendments thereto, the “Space Leases”) of
space in the Property to which Grantor or its management agent is a party (if
any), and all refundable tenant security deposits , pet deposits and other
deposits (collectively, the “Deposits”), if any, held by Grantor as of the date
of this Assignment and Assumption of Personal Property, Leases and Service
Contracts (this “Assignment”);
(c)    Those certain contracts relating to the ownership and operation of the
Property (the “Service Contracts”) described on Exhibit D attached hereto; and
(d)    All intangible property (the “Intangible Property”), if any, owned by
Grantor and pertaining to the Land, the Improvements, or the Tangible Personal
Property, including, without limitation, any telephone and facsimile numbers,
trade names, logos, all plans, drawings, specifications, surveys, engineering
reports and other technical information with respect to the Improvements, all
warranties from third parties in connection with the Improvements or Tangible
Personal Property, and all licensee and permits held by or on behalf of Grantor
in connection with the Land, Improvements and Tangible Personal Property.
In no event shall this Assignment be deemed to construe, and this Assignment
shall not convey, assign or transfer, and any interest of Grantor in the
“Excluded Property” as set forth in Section 1.2 of that certain Purchase and
Sale Agreement dated as of April ___, 2017 between Grantor and Grantee.


{10610630;2}    

--------------------------------------------------------------------------------





Grantee hereby assumes the liabilities and obligations of Grantor under the
Space Leases and Service Contracts which arise on or after the date hereof and
agrees to perform all obligations of Grantor thereunder which are to be
performed or which become due on or after the date hereof. Grantor shall
indemnify, defend and hold Grantee harmless from any claim, liability, cost or
expense (including, without limitation, reasonable attorneys’ fees and costs)
arising out of any obligation or liability under the Space Leases or Service
Contracts which was to be performed or arising prior to the date hereof. Grantee
shall indemnify and hold Grantor harmless from any claim, liability, cost or
expense (including, without limitation, reasonable attorneys’ fees and costs)
arising out of any obligation or liability under any of the Spaces Leases or
Service Contracts arising on or after the date hereof.
Neither this Assignment nor any term, provision, or condition hereof may be
changed, amended or modified, and no obligation, duty or liability or any party
hereby may be released, discharged or waived, except in a writing signed by all
parties hereto.
IN WITNESS WHEREOF, Grantor and Grantee have executed this Assignment and
Assumption of Personal Property, Leases and Service Contracts to be effective as
of the ___ day of ____________, 2017.


GRANTOR:
 
 
 
PAC ENCLAVE AT VISTA RIDGE, LLC, 
a Delaware limited liability Company
 
 
By:
Preferred Apartment Communities Operating
 
Partnership, L.P., a Delaware limited
 
partnership, its Manager
 
 
 
By:
Preferred Apartment Advisors, LLC, a Delaware
 
limited liability company, its
 
Agent
 
 
 
 
By:
______________________________________
 
 
Jeffrey R. Sprain
 
 
Senior Vice President, General
 
 
Counsel and Secretary





[SIGNATURES CONTINUE ON FOLLOWING PAGE]








{10610630;2}    

--------------------------------------------------------------------------------





GRANTEE:
 
 
By:
________________________________
Name:
________________________________
Title:
________________________________



















{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT A
To Assignment and Assumption of Personal Property, Leases and Service Contracts


LEGAL DESCRIPTION


Tract 1: (Fee Simple)

BEING a tract of land situated in the Thomas B. Garvin Survey, Abstract No. 506
in the City of Lewisville, Denton County, Texas and being all of Lot 1, Block A
of THE VINEYARDS at VISTA RIDGE, an addition to the City of Lewisville, Denton
County, Texas, according to the plat thereof recorded in Cabinet U, Page 534 of
the Plat Records of Denton County, Texas and being all of the called 14.967 acre
tract of land described in a Special Warranty Deed to PAC Enclave At Vista
Ridge, LLC, recorded in Document No. 2014-98304 of the Real Property Records of
Denton County, Texas, and being more particularly described as follows:

BEGINNING at an iron rod with cap found in the East right-of-way line of Mac
Arthur Boulevard (120’ ROW), for the Northwest corner of aforementioned Lot 1,
Block A, and for the southerly most West corner of Lot 3, Block H of VISTA RIDGE
an addition to the City of Lewisville, Denton County, Texas, according to the
plat thereof recorded in Cabinet F, Slide 271 of the Plat Records of Denton
County, Texas;

THENCE with the common line of said Lot 1 and Lot 3, Block H, the following
courses and distances to wit:

North 89 degrees 31 minutes 08 seconds East, a distance of 329.24 feet to an
iron rod with cap found for corner;

South 80 degrees 14 minutes 49 seconds East, a distance of 94.37 feet to an iron
rod with cap found for corner;

South 68 degrees 56 minutes 57 seconds East, a distance of 186.45 feet to an
iron rod with cap found for corner;

North 76 degrees 28 minutes 05 seconds East, a distance of 162.51 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 67 degrees 42 minutes 21 seconds East, a distance of 131.85 feet to a
5/8-inch “KHA” capped iron rod set for corner;

North 87 degrees 59 minutes 20 seconds East, a distance of 143.09 feet to a
5/8-inch “KHA” capped iron rod set for corner;

South 83 degrees 42 minutes 43 seconds East, a distance of 127.94 feet to a
5/8-inch “KHA” capped iron rod set for the Northeast corner of said Lot 1, same
being the Northwest corner of Lot 2, Block A of VISTA POINT EAST ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet X, Page 982 of the Plat Records of Denton County,
Texas;




{10610630;2}    

--------------------------------------------------------------------------------





THENCE leaving the South line of said Lot 3 and along the common line of said
Lot 1 and Lot 2, Block A, the following courses and distances to wit:

South 01 degrees 06 minutes 32 seconds West, a distance of 550.61 feet to an
iron rod with cap found for the Southeast corner of said Lot 1;

South 78 degrees 42 minutes 58 seconds West, a distance of 130.45 feet to a
5/8-inch iron rod found for the most westerly corner of said Lot 2, same being
on the North line of Lot 4, Block A of VISTA RIDGE/MACARTHUR ADDITION, an
addition to the City of Lewisville, Denton County, Texas, according to the plat
thereof recorded in Cabinet V, Page 230 of the Plat Records of Denton County,
Texas;

THENCE leaving the West line of said Lot 2 and along the common line of said Lot
1 and Lot 4, Block A, the following courses and distances to wit:

South 85 degrees 29 minutes 29 seconds West, a distance of 451.67 feet to an
iron rod with cap found for the beginning of a tangent curve to the left, having
a central angle of 10 degrees 01 minutes 40 seconds, a radius of 315.00 feet,
and a chord bearing and distance of South 80 degrees 28 minutes 39 seconds West,
55.06 feet;

Southwesterly with said curve to the left, an arc distance of 55.13 feet to a
5/8-inch iron rod found for corner;

South 75 degrees 27 minutes 49 seconds West, a distance of 356.42 feet to an “X”
cut found in the West right-of-way line dedicated to the City of Lewisville,
Texas for deceleration lane in MacArthur Boulevard and for the beginning of a
non-tangent curve to the right;

THENCE with the West right-of-way line of said Mac Arthur Boulevard, the
following courses and distances to wit:

Northwesterly with said curve to the right, through a central angle of 01
degrees 14 minutes 12 seconds, having a radius of 5328.00 feet, and a chord
bearing and distance of North 14 degrees 17 minutes 39 seconds West, 115.00
feet, an arc distance of 115.00 feet to a 5/8” iron rod with "KHA" cap set for
corner;

North 64 degrees 21 minutes 40 seconds West, a distance of 15.50 feet to a 5/8”
iron rod with "KHA" cap set for the beginning of a non-tangent curve to the
right;

Northwesterly with said curve to the right, through a central angle of 03
degrees 24 minutes 58 seconds, having a radius of 5340.00 feet, and a chord
bearing and distance of North 11 degrees 51 minutes 45 seconds West, 318.34
feet, an arc distance of 318.39 feet to a 5/8” iron rod found for corner;

North 10 degrees 09 minutes 16 seconds West, a distance of 286.04 feet to the
POINT OF BEGINNING and containing 14.967 acres (651,957 square feet) of land,
more or less.




{10610630;2}    

--------------------------------------------------------------------------------






Tract 2: (Easement Estate)

Non-Exclusive easement rights created pursuant to that certain 10 foot x 25 foot
Private Utility Easement executed by and between D-F Pacific No. 2, Inc., and
Dallas Estancia at Vista Ridge, L.P., dated 11/15/2002, filed 11/22/2002,
recorded in Volume 5219, Page 3738, Real Property Records, Denton County,
Texas. 






{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT B
To Assignment and Assumption of Personal Property, Leases and Service Contracts


INTANGIBLE PERSONAL PROPERTY






[To be attached at Closing]




{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT C
To Assignment and Assumption of Personal Property, Leases and Service Contracts


SPACE LEASES


[To be attached at Closing]
 


{10610630;2}    

--------------------------------------------------------------------------------





EXHIBIT D
To Assignment and Assumption of Personal Property, Leases and Service Contracts


SERVICE CONTRACTS


[To be attached at Closing]














{10610630;2}    

--------------------------------------------------------------------------------






EXHIBIT J
TO PURCHASE AND SALE AGREEMENT
List of Personal Property
[See attached]










{10610630;2}    

--------------------------------------------------------------------------------






Location
Qty
Item
Model #
Serial #
Clubhouse
 
 
 
 
 
1


Couch
 
 
 
1


coffee table
 
 
 
1


Decorative flower w/vase (on coffee table)
 
 
 
3


Decorative piece on each of the 3 round tables
 
 
 
1


Wood table
 
 
 
2


Bar height chairs
 
 
 
1


Wood cabinet
 
 
 
2


Leather stools
 
 
 
1


Wooden game table-located in billards room
 
 
 
2


Chairs at game table
 
 
 
2


Tall candle holders w/candles
 
 
 
5


Deocrative wall pieces
 
 
 
1


Insignia TV
NS-50L240A13
228LC50MF10AH004613
 
3


Round wood tables/ with glass tops
 
 
 
12


Total chairs (4) at each round table
 
 
 
4


High back chairs at couch area
 
 
 
1


touch screen with floor plans
 
 
Media Room
 
 
 
 
 
1


Media Projection screen
 
 
 
1


Projector
HC4000
 
 
1


Popcorn Machine
 
 
 
1


Wood cabinet for cable boxes & storage
 
 
 
1


small trash can
 
 
 
1


IPAD (attached in frame at wall)
A1395
DYTKIHE9DFHW
 
1


Suround Sound System
TX-NR414
1065DC52Y3602590Q
 
3


Wood tables
 
 
 
12


chairs (4 at each table)
 
 
 
8


Movie signs on wall
 
 
 
1


DVD/Blue Ray Player
DMP-BD87
NG2GD00559
Tanning room
 
 
 
 
 
1


Tanning bed
ProSun V3
NA
 
1


Bench
 
 
 
1


Wall rack
 
 
 
1


picture on wall
 
 
 
1


Towel storage cabinet
 
 
 
 
 
 
 
Billiards Room
 
 
 
 
 
1


Billiards table
 
 
 
1


Table
 
 
 
2


Bar height chairs
 
 



{10610630;2}    2



--------------------------------------------------------------------------------





 
1


XBOX System
1439
285155323243
 
5


Pool sticks
 
 
 
7


Wall art
 
 
 
1


TV (Samsung)
UN55EH6000FXZA
24NH3CCCB049551J
 
3


Leather chairs
 
 
 
1


Wooden game table
 
 
Buisness Center
 
 
 
 
 
1


Picture on wall
 
 
 
1


Brown Chair
 
 
 
1


Round table (small)
 
 
 
1


Lamp
 
 
 
3


(2) Black chairs (1) Brown (computer chairs)
 
 
 
1


small trash can
 
 
 
1


Clock (decorative)
 
 
 
1


HP Computer
Pavilion 20 All In One PC
3CR2480C64
 
1


HP Computer
Pavilion 20 All In One PC
3CR2480C64
 
150


Books-assortment
 
 
 
15


Decorative pieces in shelves
 
 
 
4


Photo frames
 
 
 
1


Samsung printer
SL-M2070W\XAA
0706B8KG5C0031K
 
 
 
 
 
Leasing Area #1
 
 
 
 
 
1


Secretarial chair
 
 
 
2


desk chairs
 
 
 
1


Credenza
 
 
 
1


Desk
 
 
 
1


Small trash can
 
 
 
2


Leather chairs
 
 
 
1


DELL All in One computer
Inspiron One 2330
HS9BWS1
 
1


Wall hanging
 
 
 
1


Round small table
 
 
 
1


Lamp
 
 
 
1


Wall safe/drop box
 
 
 
2


Glass vases
 
 
 
1


NEC telephone
 
 
Assistant Manager
 
 
 
 
 
1


Lenovo All in One computer
0005US
MJ0415PA
 
1


secretarial chair
 
 
 
2


Desk chairs
 
 
 
1


lamp
 
 
 
1


Glass vase
 
 
 
1


Wall mirror
 
 
 
1


Credenza
 
 



{10610630;2}    3



--------------------------------------------------------------------------------





 
1


Desk
 
 
 
1


small trash can
 
 
 
3


Metal wall hangings
 
 
 
1


Brother 8950DW Printer
MFC-8950DW
U63091F4N773040
 
1


NEC telephone
 
 
Leasing Area #2
 
 
 
 
 
3


3 pience wall hanging
 
 
 
1


Red lamp
 
 
 
1


plant
 
 
 
1


small trash can
 
 
 
1


Desk
 
 
 
2


Desk chairs
 
 
 
1


Secretarial chair
 
 
 
1


DELL All in One computer
Inspiron One 2330
FQ9BWS1
 
1


NEC telephone
 
 
 
 
 
 
 
Manager Office
 
 
 
 
 
1


Desk
 
 
 
2


Desk chairs
 
 
 
1


Credenza
 
 
 
1


Hutch/cabinet
 
 
 
1


Secretarial chair
 
 
 
1


small trash can
 
 
 
2


Lamp
 
 
 
1


Glass vase
 
 
 
1


Lenovo All in One computer
0003US
MJO1FD60
 
1


cabinet w/mirror
 
 
 
1


Glass candle holder
 
 
 
2


Decorative pieces on cabinet
 
 
 
2


metal wall hangings
 
 
 
1


Painting
 
 
 
2


Decorative pieces on hutch/cabinet
 
 
 
1


Metal Decorative piece on hutch
 
 
 
3


boxes on hutch
 
 
 
1


Brother printer
MFC9460CDN
U62511C4J498135
 
1


Large plant
 
 
 
1


Small wood filing cabinet
 
 
Fitness Center
 
 
 
 
TOT area
1


Sharp TV (on wall)
CC-40LE431U
207750052
 
1


DVD Player
C500
E58B1RIC703490V
 
2


Toy box
 
 
 
1


Misc. toys scattered about
 
 
 
4


Wall art
 
 



{10610630;2}    4



--------------------------------------------------------------------------------





Fitness Center
 
 
 
 
 
20


Free weights
 
 
 
1


SHARP TV
LC-40LE432U
207759739
 
1


Life Fitness bench
 
 
 
1


Life fitness multi station
 
 
 
3


Vision Treadmills
 
 
 
1


Vision Elyptical
 
 
 
1


Vision bike
 
 
Hall across from
 
 
 
 
Fitness
1


Wall art
 
 
 
2


Iron plant holders-wall
 
 
 
3


Decorative pieces
 
 
 
1


Wood table
 
 
Gift wrap station
 
 
 
 
 
4


Paper racks attached
 
 
 
4


Rolls of paper
 
 
 
1


Ribbon stand
 
 
Model #203 B3SR
 
 
 
 
 
1


Living Room couch
 
 
 
1


round glass coffee table
 
 
 
2


Bar stools
 
 
 
1


Desk
 
 
 
1


Desk chair
 
 
 
1


credenza cabinet
 
 
 
1


Dining room table w/ 4 chairs
 
 
 
1


Wood wall book shelf in dining room
 
 
 
2


square chests in dining room
 
 
 
1


Large floor mirror
 
 
 
1


Bed w/bedding & pillows (master)
 
 
 
1


Bed w/bedding & pillows (guest)
 
 
 
1


Tide( Laundry)
 
 
 
1


Laundry Basket ( Laundry)
 
 
 
1


Bounce ( Laundry)
 
 
 
1


Downy ( Laundry)
 
 
 
2


Yellow Towels ( Laundry)
 
 
 
2


White Towels ( Laundry)
 
 
 
4


Grey Towels (Guest Bath)
 
 
 
3


Stripe Towels (Guest Bath)
 
 
 
1


White Towel (Guest Bath)
 
 
 
1


Decorative Vase (Guest Bath)
 
 
 
1


Plant Holder with Fake Grass (Guest Bath)
 
 
 
2


Shower Curtains (Guest Bath)
 
 
 
1


Wall Décor Flowers (Guest Bath)
 
 



{10610630;2}    5



--------------------------------------------------------------------------------





 
1


Shower Curtain with hooks (Master Bath)
 
 
 
3


Grey Towels (Master Bath)
 
 
 
5


White Towels(Master Bath)
 
 
 
1


1 Silver Vase (Master Bath)
 
 
 
1


1 Silver Pot W/Fake Grass (Master Bath)
 
 
 
3


Woven Baskets Hung on Wall (Master Bath)
 
 
 
2


Framed Art Pieces (Master Bath)
 
 
 
 
 
 
 
 
1


Book (Master Bedroom)
 
 
 
2


Black Lamps (Master Bedroom)
 
 
 
1


Night Stand (Master Bedroom)
 
 
 
1


Dresser (Master Bedroom)
 
 
 
1


Lady Dancing Art Piece (Master Bedroom)
 
 
 
1


Mirror Art Piece (Master Bedroom)
 
 
 
2


Purple Chairs (Master Bedroom)
 
 
 
2


Silver Curtain Rods (Master Bedroom)
 
 
 
2


Grey Curtains (Master Bedroom)
 
 
 
1


Shaker (Master Bedroom)
 
 
 
2


Martini Glasses W/Rocks (Master Bedroom)
 
 
 
1


Serving Trey (Master Bedroom)
 
 
 
19


Brown Hangers (Master Bedroom)
 
 
 
10


Black Hangers (Guest Bedroom)
 
 
 
2


Purple Curtains (Guest Bedroom)
 
 
 
2


Silver Curtain Rods (Guest Bedroom)
 
 
 
1


Night Stand (Guest Bedroom)
 
 
 
1


Silver/Glass Candle Holder (Guest Bedroom)
 
 
 
1


Purple Vase (Guest Bedroom)
 
 
 
1


Silver Lamp (Guest Bedroom)
 
 
 
2


metal/mirror wall art (Guest Bedroom)
 
 
 
1


Purple /Glass Candle Holder (Kitchen/Dinning Room)
 
 
 
1


Silver/Black Lamp (Kitchen/Dinning Room)
 
 
 
1


Round Silver Framed Mirror (Kitchen/Dinning Room)
 
 
 
18


Art Pieces
 
 
 
1


Framed Art Pieces
 
 
 
1


I Fruit Trey Dinning Table
 
 
 
2


Lanterns on Dinning Table
 
 
 
2


Books (Kitchen/Dinning Room)
 
 
 
12


Vase/Bowls (Kitchen/Dinning Room)
 
 
 
1


Star Art Piece hung on wall in kitchen
 
 
 
2


Coffee Mugs with Beans
 
 
 
1


Evian Water
 
 
 
1


Voss Water
 
 
 
3


Bags Coffee
 
 



{10610630;2}    6



--------------------------------------------------------------------------------





 
3


Bags Pasta
 
 
 
1


Metal Strainer
 
 
 
1


Clock Radio (dining room)
 
 
 
2


Pear Shaped Décor
 
 
 
2


Plate Mats
 
 
 
2


Cups w/Rocks
 
 
 
2


Bowls W/Noodle Boxes
 
 
 
2


Plates
 
 
 
1


Rug (Living Room)
 
 
 
2


Purple Chairs (Living Room)
 
 
 
1


Metal Candle Holder (Living Room)
 
 
 
1


Silver Vase (Living Room)
 
 
 
1


Large Glass Plant Holder W/Flowers (Living Room)
 
 
 
2


Silver Candle Holders (Living Room)
 
 
 
2


Silver Lamps (Living Room)
 
 
 
1


Silver Art Piece (Living Room)
 
 
 
4


Couch pilllows (Living Room)
 
 
 
1


Purple Décor Ball (Living Room)
 
 
 
2


End Tables (Living Room)
 
 
 
1


Decoative tray (Living Room)
 
 
 
1


Silver Lamp (Sunroom)
 
 
 
1


Silver Vase with Décor inside (Sunroom)
 
 
 
1


Fake Camera (Sunroom)
 
 
 
1


Silver Cup Décor (Sunroom)
 
 
 
2


Curtain Rods (Sunroom)
 
 
 
 
 
 
 
Office Patio
 
 
 
 
 
2


Chairs
 
 
 
1


Love Seats
 
 
 
1


Rectanglular table
 
 
 
2


round tables
 
 
 
1


TV Mounted on wall above fireplace
 
 
 
8


Cushions (red/red w/floral pattern)
 
 
 
 
 
 
 
Pool
 
 
 
 
 
12


New-Chairs
 
 
 
3


New-Umbrella tables
 
 
 
20


New-Chase Lounges
 
 
 
3


New-Umbrellas
 
 
 
6


New-Small Tables
 
 
Filing/KeyTrak Room
 
All resident files are maintained in this room
 
 
 
1


Copystar CS3010i
CS3010i
 
 
1


KeyTrak
 
KTSFF3W700276



{10610630;2}    7



--------------------------------------------------------------------------------





 
1


4 tier wood shelf
 
 
 
1


Dell all in 1
 
6CB6DT7JBBFFKG9T8DHV4YP7Y
 
1


Lenovo All In 1
0003US
MJ01FD6V
 
1


Dell-Used for Gate System
1704FBT
 
 
1


GE Refrigerator
GTH18GCDDRCC
HA809410
 
1


Gallaxy Fan
 
 
 
1


Paper Shredder
 
 
 
1


Trash can
 
 
 
2


Office chairs
 
 
 
1


NEC telephone
 
 
Maintenance Shop
 
 
 
 
 
1


Recovery Machine
 
 
 
1


A/C manifold
 
 
 
1


Nitrogen tank
 
 
 
1


Welding kit
 
 
 
1


Portable HVAC unit
 
 
 
1


Dehumidifier
 
 
 
1


Dolly
 
 
 
1


Key Machine 045HD
 
 
 
1


Digital Thermometer
 
 
 
1


37' ladder
 
 
 
1


12' ladder
 
 
 
1


Pressure washer
 
 
 
1


Ozone machine
 
 
 
1


Flammable cabinet
 
 
 
1


Ryobi grinder
 
 
 
1


Settling tank
 
 
 
1


Leaf blower
 
 
 
3


water hoses
 
 
 
2


Easy grabs
 
 
 
1


Gas can
 
 
 
1


Dirt shovel
 
 
 
1


HDK leasing golf cart (red)
201288888
 
 
1


E-zgo gas powered maintenance cart
 
1257761
 
 
Misc. maintenance supplies that include
 
 
 
 
plumbing, electrical, paint, etc.
 
 
 
1


E-zgo electric maintenance cart
 
1456438
 
1


E-zgo electric maintenance cart
 
1257803
 
3


Battery chargers
 
 







{10610630;2}    8



--------------------------------------------------------------------------------








EXHIBIT K
TO PURCHASE AND SALE AGREEMENT
List of Service Contracts










{10610630;2}    

--------------------------------------------------------------------------------






servicecontracts1.jpg [servicecontracts1.jpg]





--------------------------------------------------------------------------------





servicecontracts2.jpg [servicecontracts2.jpg]





--------------------------------------------------------------------------------





servicecontracts3.jpg [servicecontracts3.jpg]





--------------------------------------------------------------------------------





servicecontracts4.jpg [servicecontracts4.jpg]





--------------------------------------------------------------------------------








EXHIBIT L
TO PURCHASE AND SALE AGREEMENT
Rent Roll
[INTENTIONALLY OMITTED]








{10610630;2}    

--------------------------------------------------------------------------------








EXHIBIT M
TO PURCHASE AND SALE AGREEMENT
Form of Purchaser’s Certificate
CERTIFICATE OF PURCHASER
CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF PURCHASER
THIS CERTIFICATION OF REPRESENTATIONS AND WARRANTIES OF PURCHASER (this
“Certification”) is made as of the _____ day of _______, 2017,
_______________________, a __________________ (“Purchaser”).


W I T N E S S E T H :


WHEREAS, _________ entered into that certain Purchase and Sale Agreement, dated
as of __________, 2016, with PAC Enclave At Vista Ridge, LLC, a Delaware limited
liability company (“Seller”), which agreement was assigned to Purchaser by
_________ (as assigned, the “Agreement”), with respect to the sale and purchase
of improved property (the “Property”) situated in Denton County, Texas and more
commonly known as the Enclave At Vista Ridge Apartments consisting of a total of
300 rental apartment units; and


WHEREAS, in accordance with the terms of the Agreement, Purchaser is required to
reaffirm and certify certain representations and warranties made in the
Agreement.


NOW, THEREFORE, Purchaser hereby certifies that the representations and
warranties made by Purchaser in Section 4.3 of the Agreement are true, correct
and complete, in all material respects, and so remain true, correct and
complete, in all material respects, as of the date hereof.


IN WITNESS WHEREOF, Purchaser has executed this Certification under seal, the
day and year first above written.
PURCHASER:




{10610630;2}    

--------------------------------------------------------------------------------







SCHEDULE 4.4(II)


None


{10610630;2}    